ASSET PURCHASE AGREEMENT

This Asset Purchase Agreement is made effective as of August 9, 2006, by and
between Dealer Computer Services, Inc., a Delaware corporation (“Seller”), and
ProQuest Business Solutions Inc., a Delaware corporation (“Buyer”).

Buyer desires to acquire substantially all of the assets used in the Business
(as defined herein) from Seller upon the terms and subject to the conditions set
forth in this Agreement, and Seller desires to sell, convey, transfer, assign
and deliver substantially all of the assets used in the Business to Buyer upon
the terms and subject to the conditions set forth in this Agreement.

NOW, THEREFORE, in consideration of the premises and of the mutual agreements
and covenants hereinafter set forth, the parties hereto agree as follows:

1.

DEFINITIONS

1.1          Definitions. As used in this Agreement, the following terms shall
have the meanings set forth below:

“Accounts Receivable” – all accounts receivable and other receivables, billed
and unbilled, that are due and payable to Seller prior to the Closing for
products and/or services provided by Seller in the Business and/or pursuant to
the CPD Customer Contracts prior to the Closing.

“Affiliate” – any Person directly or indirectly controlling or controlled by, or
under direct or indirect common control with, the Person specified.

“Agreement” – this Asset Purchase Agreement, as amended from time to time.

“Allocations” – as defined in Section 3.3 hereof.

“Assets” – as defined in Section 2.1 hereof.

“Assumed Contracts” – as defined in Section 4.12 hereof.

“Assumed Liabilities” – as defined in Section 2.4 hereof.

“Bill of Sale” – as defined in Section 2.8 hereof.

“Billing Records and Customer Files” – all billing records related to the CPD
Product for all CPD Customer Contracts active as of the Closing Date sufficient
to enable Buyer to bill Dealers pursuant to the CPD Customer Contracts and
including, without limitation, an accounts receivable aging report, and all
files for customers of the Business with CPD Customer Contracts active as of the
Closing Date, including, without limitation, all agreements, correspondence, and
support and maintenance records, all in the form maintained by Seller in the
ordinary course prior to the Closing. Billing Records and Customers Files
include, inter alia, “Contract Files” comprised of the CPD Customer Contract,
including any amendments, modifications or extensions thereof, notices of
termination and any buy-out figures that may have been provided by Seller to any
Dealer with respect to the CPD Customer Contract; and correspondence and other
documentation related to the CPD Product from Seller’s “Permanent Dealer Files.”

 

 

CLE - 954721.6

- 1 -

Execution Copy

 


--------------------------------------------------------------------------------



 

 

“Books and Records” – all books, records, files and data, certificates and other
documents of Seller arising from the conduct of the Business or the ownership of
the Assets prior to the Closing, all sales and promotional literature, or copies
thereof, used or held for use by Seller in the conduct of the Business, all
customer proposals (including backup documentation and work papers) submitted by
Seller to customers or prospective customers of the Business to the extent
regarding the offer of proposed services or products of the Business, and all
files for prospective customers or former customers of the Business, other than
Billing Records and Customer Files. Without limiting the foregoing, Seller’s
legal files, including any legal files regarding CPD Customer Contracts not
delivered to Seller, shall constitute part of the Books and Records subject to
the obligations of Seller pursuant to Section 8.2

“Business” – the business operations, functions and activities conducted on the
date hereof by Seller related to the CPD Product, including development,
publishing, maintenance (including, without limitation, hardware maintenance),
sales and distribution of the CPD Product, the provision (whether directly or
indirectly through distributorship, sales agent or other third party
relationships) of the CPD Product (and/or any components thereof) and any
related services offered by Seller in connection with the CPD Product such as
training, support and consulting services, but “Business” excludes any
operations, functions and activities related to the Seller’s dealer management
system.

“Business Day” – any day on which trading occurs on the New York Stock Exchange.

“Business Intellectual Property” – collectively, the Owned Software and
Documentation, the Licensed Software and Documentation and the Publishing
Technology.

“Buyer” – as defined in the preamble of this Agreement.

“Buyer Indemnified Parties” – as defined in Section 9.2.1 hereof.

“Certificate” – as defined in Section 9.3.1 hereof.

“Closing” – as defined in Section 2.6 hereof.

“Closing Date” – as defined in Section 2.6 hereof.

“Code” – the Internal Revenue Code of 1986, as amended or any subsequent
legislative enactment thereof, as amended, and in effect from time to time,
including any rules and regulations promulgated thereunder.

“Common Code” – as defined in Section 8.9 hereof.

“Contracts” – as defined in Section 4.12 hereof.

“CPD Customer Contract” – an agreement between Seller (or any Affiliate of
Seller) and a Dealer pursuant to which Seller (or any such Affiliate) provides
CPD Products and related materials and/or services to such Dealer, and any
extension, renewal or replacement of any such agreement made after the Closing
pursuant to which Buyer continues to provide such Dealer with an electronic
parts catalog system during the Payment Term. “CPD Customer Contract” shall not
include (a) any agreement between Buyer and any Dealer in effect prior to the
Closing, including, without limitation, any agreement pursuant to which Buyer
provides any electronic parts catalog solution to such Dealer or (b) any
agreement for the supply (sale, lease or other supply arrangement, plus delivery
and/or installation) of Non-Seller Equipment (but “CPD Customer Contract” shall
include hardware maintenance services for Non-Seller Equipment.

 

 

CLE - 954721.6

- 2 -

Execution Copy

 


--------------------------------------------------------------------------------



 

 

“CPD Customer Contract Revenue” – the amount payable by a CPD Customer pursuant
to a CPD Customer Contract in respect of a CPD Product, any replacement,
enhancement or substitute electronic parts catalog product that may be supplied
by Buyer to the CPD Customer during the Payment Term (except the price for
Non-Seller Equipment, whether paid in full, in installments, pursuant to a
financing lease, etc., and charges for delivery and installation), and related
materials and/or services, including, without limitation, hardware maintenance
services for CPD Product hardware including, without limitation, Non-Seller
Equipment. CPD Customer Contract Revenue shall not include any amounts payable
by a CPD Customer to Buyer for any add-on product or other product not supplied
by Buyer as a direct replacement, enhancement or substitute for Seller’s CPD
Product.

“CPD Product” – the electronic parts catalog system developed by or on behalf of
Seller, including, without limitation, all versions (past and current) of the
computer programs known as “CPD2000,” “CPD2000P,” “CPD2000Net,” and “CPDNetXP,”
all work in progress relating to any of such computer programs and all
predecessor computer programs, whether known as “CPD” or by some other product
name.

“Dealer” – a retail seller of automotive products, including, without
limitation, products manufactured and/or distributed by Ford Motor Company.

“Encumbrances” – liens, security interests, options, rights of first refusal,
permits, security agreements, or any other encumbrances or other restrictions or
limitations on the use of property or irregularities in title thereto,
including, without limitation, all matters of record and all matters which may
be disclosed by physical inspection of the Assets.

“Excluded Assets” – as defined in Section 2.2 hereof.

“Excluded Liabilities” – as defined in Section 2.3 hereof.

“HSR Act” – the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, and the regulations thereunder.

“Indemnified Party” – as defined in Section 9.3.1 hereof.

“Indemnifying Party” – as defined in Section 9.3.1 hereof.

“Intellectual Property Rights” – all (a) trademarks, service marks and names,
and all trademark or service mark registrations (and any applications therefor);
(b) copyrights, copyright registrations and copyright applications; (c) patent
rights including, without limitation, issued patents, applications, divisions,
continuations and inventors’ certificates; (d) trade secrets, proprietary
information, processes, inventions and notes, drawings, flowcharts and designs.

“Licensed Publishing Technology” – all computer programs, know-how, and
processes licensed by Seller from another Person and used by Seller to publish
Third-Party Data to the CPD Product or for use in connection with the CPD
Product.

“Licensed Software and Documentation” – all (a) computer programs, (b)
documentation, specifications, manuals, installation instructions, programmers’
notes, source code annotations and materials associated therewith, and (c) all
Intellectual Property Rights subsisting in or related to any of the foregoing,
as licensed to Seller and used in connection with the Business (regardless of
whether it is used internally by Seller and/or by customers of the Business).

 

 

CLE - 954721.6

- 3 -

Execution Copy

 


--------------------------------------------------------------------------------



 

 

“Loss” – as defined in Section 9.2.1 hereof.

“Material Adverse Effect” – shall mean any effect that is materially adverse to
the Business or the Assets, when taken as a whole.

“Net CPD Customer Contract Revenue” – CPD Customer Contract Revenue, less the
cost of any fees or charges payable by Buyer to Ford Motor Company (or any
affiliate of Ford Motor Company) (collectively, “Ford”) in respect of
manufacturer data published with the CPD Product, including, without limitation,
the amount of any fixed fees allocated to Dealers receiving the CPD Product
(which allocation shall be a per Dealer amount equal to (x) the total of fixed
fees payable by Buyer to Ford divided by (y) the number of Dealers that then
receive Ford data from Buyer) as well as the amount of any royalty or license
fee attributable to any CPD Product provided by Buyer to any Dealer, and less
any sales, use or similar taxes, shipping and handling charges and any other
out-of-pocket (reimbursable) expenses collected by Buyer from the CPD Customer
and Buyer’s out-of-pocket cost to collect any CPD Customer Contract Revenue not
paid when due.

“Non-CPD Products” – collectively, all products and services of Seller other
than the CPD Product and services related to the CPD Product, including, without
limitation, Seller’s dealer management system products and services and Seller’s
parts inventory locater database.

“Non-Seller Equipment” – as defined in Section 6.5.1 hereof.

“Order” – any order, judgment, injunction, award, decree or writ.

“Other Agreements” – as defined in Section 4.2 hereof.

“Owned Publishing Technology” – all computer programs, including, without
limitation, rights in Common Code as provided in Section 8.9, know-how, and
processes owned by Seller and used by Seller to publish Third-Party Data to the
CPD Product or for use in connection with the CPD Product.

“Owned Software and Documentation” – all (a) computer programs, (b)
documentation, specifications, manuals, installation instructions, programmers’
notes, source code annotations and materials associated therewith, and (c) all
Intellectual Property Rights subsisting in or related to any of the foregoing,
owned by Seller and used in the Business (regardless of whether it is used
internally by Seller and/or by customers of the Business).

“Payment Term” – the period of time commencing on the Closing Date and
continuing for five (5) years after the Closing Date.

“Permitted Encumbrances” – liens for current Taxes and other assessments or
governmental charges or levies on property that are not yet due and delinquent.

“Person” – any individual, partnership, joint venture, corporation, trust,
government or department or agency thereof or other entity.

“Publishing Technology” – collectively, the Owned Publishing Technology and the
Licensed Publishing Technology.

“Purchase Price” – as defined in Section 3.1 hereof.

 

 

CLE - 954721.6

- 4 -

Execution Copy

 


--------------------------------------------------------------------------------



 

 

“Returns” – all returns, declarations, reports, statements and other documents
required to be filed in respect of Taxes.

“Seller” – as defined in the preamble to this Agreement.

“Source Materials” – for any computer program, the source code and all related
documentation, including, without limitation, user manuals, administrator
manuals, training and installation materials, developers’ notes, designs,
flowcharts, diagrams and source code annotations and other materials related to
the operation, maintenance or support of such computer program.

“Subsidiary” – with respect to any Person, a majority of the equity interests in
or voting control of which is owned or controlled by such Person.

“Tax Actions” – as defined in Section 4.8.3 hereof.

“Taxes” – all federal, state, local, foreign and other taxes, including, without
limitation, income, gross receipts, sales, use, ad valorem, transfer, franchise,
license, goods and services, employment, excise, property and other taxes, fees,
assessments or charges of any kind whatever, and deficiencies, interest,
additions to tax or interest, and penalties with respect thereto.

“Third-Party Data” – as defined in Section 4.9.7 hereof.

2.

THE TRANSACTION

2.1          Purchase and Sale of Assets. Subject to the terms and conditions of
this Agreement, Buyer shall purchase or acquire from Seller, and Seller shall
sell, convey, transfer, assign and deliver to Buyer, the Assets on the Closing
Date against the consideration to be paid by Buyer to Seller as specified in
Section 3.1 hereof. The term “Assets” shall mean all of the right, title and
interest of Seller in the following assets, except to the extent they are
Excluded Assets:

(a)           the Publishing Technology and the computer equipment described on
Schedule 2.1(a) hereto;

(b)          all Business Intellectual Property, including, without limitation,
all Source Materials for all Owned Software and Documentation and all Publishing
Technology and, subject to Section 8.9, joint ownership rights in the Common
Code;

(c)           the Billing Records and Customer Files for all Dealers who have
CPD Customer Contracts in effect as of the Closing;

 

(d)

all Assumed Contracts;

(e)           the trademarks and service marks listed on Schedule 2.1(e) hereto,
any variations or derivations of any of such trade names and service marks, and
any registrations of or applications to register any of the foregoing;

 

(f)

the website www.cpdnews.com;

(g)           all other assets and rights, tangible or intangible, owned or
possessed by Seller reasonably necessary to operate the Business as it is
conducted immediately prior to Closing; and

 

 

CLE - 954721.6

- 5 -

Execution Copy

 


--------------------------------------------------------------------------------



 

 

(h)          all of the goodwill associated with any or all of the items
described in the foregoing clauses (a) through (g).

2.2          Excluded Assets. Notwithstanding anything to the contrary in this
Agreement, the Assets shall not include, and Buyers shall not purchase, any of
the following assets of Seller (the “Excluded Assets”):

(a)           (i) the corporate charter, corporate accounting journals, minute
book and stock record books and corporate seal of Seller, (ii) the Books and
Records, and (iii) all of the books and records of Seller not related to or used
in the Business;

 

(b)

all cash and cash equivalents;

 

(c)

Accounts Receivable;

 

(d)          all names, logos, trademarks, service marks and trade names other
than those listed in Schedule 2.1(e), and registration of or applications to
register any of the foregoing;

(e)           Intellectual Property Rights other than those subsisting in or
relating to the Business Intellectual Property;

(f)           computer programs other than the Owned Software and Documentation,
the Licensed Software and Documentation and the Publishing Technology,
including, without limitation, the computer programs owned by Seller and used to
create certain databases, namely the Vehicle Identification Number (VIN) Decode
Database and the Bill of Materials Database, used by the CPD Product, which
databases are licensed by Seller to Buyer pursuant to Section 6.6 of this
Agreement;

(g)           any CPD Customer Contract as to which the Dealer party is a named
plaintiff or named defendant in any litigation (whether in court, arbitration or
other dispute resolution proceeding) pending at the time of Closing, including,
without limitation, the CPD Customer Contracts identified on Schedule 4.7
hereto; subject, however, to Buyer’s agreement to assume one or more such CPD
Customer Contracts after the Closing upon satisfaction of certain conditions
further described in Section 2.4.2 of this Agreement;

(h)          the contracts described on Schedule 2.2(h) hereto and any other
contract that is not an Assumed Contract;

(i)            any other assets and rights, tangible or intangible, that are not
directly related to the Business or that are used outside the Business, whether
or not specifically referred to herein, including, without limitation, Seller’s
dealer management system technology; provided that to the extent any such assets
or rights are reasonably required by Buyer to continue to operate the Business,
Seller shall confer upon Buyer such rights to access and use such assets and
rights as may be necessary and appropriate to provide Buyer the benefits of such
assets and rights;

 

(j)

all refunds to any tax obligation of Seller;

(k)          Seller’s rights in the Common Code as further described in Section
8.9 hereof; and

 

 

CLE - 954721.6

- 6 -

Execution Copy

 


--------------------------------------------------------------------------------



 

 

(l)            the rights of Seller pursuant to this Agreement or any other
agreement entered into in connection herewith.

2.3          Exclusion of Liabilities and Obligations. Except to the extent
provided in Section 2.4 hereof and notwithstanding anything to the contrary in
this Agreement, Buyer shall not assume any liabilities, obligations or
commitments of Seller (or any Affiliates of Seller), whether absolute, accrued,
contingent, known or unknown or otherwise, and whether or not based on or
arising out of or in connection with the Business or Seller’s (or such
Affiliate’s) ownership, possession, use or operation of the Assets on or prior
to the Closing (the “Excluded Liabilities”), including, but not limited to:

(a)           any liabilities and obligations relating to any contract,
commitment, lease, purchase order or other agreement that is not an Assumed
Contract, whether written or oral, and whether or not such liabilities and
obligations arise prior to or after the Closing, including, without limitation,
all pending claims and litigation with respect to CPD Customer Contracts
identified on Schedule 4.7 hereto;

(b)          any liabilities and obligations under the Assumed Contracts arising
prior to the Closing, including, without limitation, any liabilities and
obligations arising from any event, occurrence, condition or act (including,
without limitation, the expiration of Seller’s license to use Third-Party Data
from Ford) whether claims are first alleged or made prior to or after Closing or
relate in any way to any of the claims and litigation identified on Schedule 4.7
hereto; provided, however, that to the extent that any such liabilities or
obligations consist of ordinary-course-of-business product, service or
payment-for-service obligations to be performed after the Closing, such
liabilities and obligations shall not be considered Excluded Liabilities;

(c)           any liabilities and obligations arising at any time out of any
arrangement of Seller with respect to Third-Party Data, including, without
limitation, any liabilities and obligations related to Seller’s Third Party Data
agreement with Ford and/or the expiration or termination of such agreement and
Seller’s right to access and use Ford’s Third-Party Data;

(d)          any liabilities and obligations of Seller (or any Affiliate of
Seller) that arise by reason of or with respect to this Agreement or any of the
transactions contemplated hereby (including, without limitation, legal,
accounting, brokerage, investment banking or finder’s fees);

(e)           any liabilities and obligations of Seller for any loan or other
indebtedness, whether or not such loan or debt was incurred in connection with
the Business;

(f)           any liabilities and obligations arising out of the employment
and/or termination of employment by Seller of any past or present employee;

(g)           any liabilities and obligations under or with respect to any
employee benefit plan, program, contract or arrangement (including, without
limitation, any pension, life insurance, disability, medical and severance
benefits) covering past or present employees of Seller or their beneficiaries;

(h)          any liabilities and obligations for Taxes arising from the Business
for periods prior to the Closing and all liabilities and obligations for Taxes
arising other than from the Business, whether or not such Taxes accrue prior to
or after the Closing;

(i)            any liabilities and obligations of Seller or any Affiliate of
Seller for infringement or misappropriation of the intellectual property of any
other Person;

 

 

CLE - 954721.6

- 7 -

Execution Copy

 


--------------------------------------------------------------------------------



 

 

(j)           any liabilities and obligations of Seller or any Affiliate of
Seller relating to any claim, dispute, litigation or governmental proceeding or
investigation, to the extent arising out of any alleged violation or
non-compliance by Seller of any obligations imposed under any statute, rule,
regulation or ordinance applicable to the conduct of the Business prior to the
Closing;

(k)          any liabilities and obligations of any nature arising from or
relating to the Excluded Assets;

(l)            any severance and termination liabilities of Seller under any
contract or agreement to which Seller is a party that has been terminated prior
to the Closing or that arise as a result of the transactions contemplated by
this Agreement; and

(m)         any other liabilities or obligations arising out of the conduct of
the Business prior to the Closing.

 

2.4

Assumption of Certain Liabilities and Obligations.

2.4.1       At the Closing, Buyer shall assume and agree to pay, perform and
discharge, in a timely manner and in accordance with the terms thereof, all
liabilities and obligations arising solely from Buyer’s ownership, use and
operation of the Assets subsequent to the Closing, including, without
limitation, all liabilities and obligations of Seller that arise after the
Closing under the Assumed Contracts, but in each case excluding any liability of
Seller due to a breach or alleged breach by Seller or any Affiliate of Seller of
any Assumed Contract or due to, arising from or related to any event,
occurrence, condition or act occurring prior to the Closing which, with the
giving of notice, the lapse of time or both, results in a breach of any of the
Assumed Contracts or gives rise to any other claim, liability or damage that may
be asserted by any Person other than Seller with respect to any Assumed Contract
(the “Assumed Liabilities”). With respect to the liabilities and obligations
associated with Assumed Contracts that are excluded from the Assumed
Liabilities, Seller shall have the right and authority to defend any such
alleged breach or other liability or obligation at Seller’s cost and with
counsel selected by Seller (and acceptable to Buyer in its reasonable
discretion), Seller shall defend, indemnify and hold harmless Buyer and any
Buyer Indemnified Parties as further provided in Article 9 of this Agreement
against any claims against Buyer arising from or related to any such alleged
breach or other liability or obligation, and Seller shall not, in connection
with its defense of any such claim, take or omit to take any action that could
reasonably be expected to have the effect of compromising or modifying in any
respect the rights or obligations of Buyer in or under any affected Assumed
Contract or terminating any affected Assumed Contract unless Seller obtains the
prior written consent of Buyer (which consent shall not be unreasonably
withheld). Buyer hereby acknowledges that Buyer has no objection to Seller’s
selection of John C. Allen as its counsel.

2.4.2       As of the Closing, certain CPD Customer Contracts identified on
Schedule 4.7 hereto are subject to pending litigation. In the event that Seller
is able to resolve pending litigation with respect to any such CPD Customer
Contract during the Payment Term and such resolution includes as a condition
that the Dealer which is a party to the CPD Customer Contract ratifies the CPD
Customer Contract and agrees to perform the obligations and duties of the Dealer
thereunder, including, without limitation, all payment obligations, then Seller
shall have the right to assign such CPD Customer Contract to Buyer, and Buyer
shall assume such CPD Customer Contract, subject to the terms and conditions of
this Agreement related to Assumed Contracts. In the event either Seller or the
affected Dealer proposes to ratify the applicable CPD Customer Contract in an
amended or modified form (including, without limitation, adjustment of any
pricing), Buyer shall not be required to assume such CPD Customer Contract
unless Seller obtains the prior written consent of Buyer to the proposed
amendment or modification (which

 

CLE - 954721.6

- 8 -

Execution Copy

 


--------------------------------------------------------------------------------



 

consent shall not be unreasonably withheld). From and after the effective date
of any such assignment, the affected CPD Customer Contract shall be deemed to be
an “Assumed Contract” under this Agreement.

2.5          Non-Assignable Contracts. Notwithstanding anything contained herein
to the contrary, this Agreement shall not constitute an agreement to assign any
Assumed Contract if any attempted assignment thereof without the consent of a
third party thereto would constitute a breach thereof or adversely affect the
rights of Buyer and Seller thereunder or if, by its nature, such contract cannot
be assigned. With respect to each Assumed Contract that is a CPD Customer
Contract, the parties agree that Buyer and Seller shall send to the Dealer party
a joint notice advising the Dealer of the assignment of the CPD Customer
Contracts and instructing such Dealer to make all future payments due or to
become due after the Closing according to instructions provided by Buyer. With
respect to the Assumed Contracts identified on Schedule 2.5 hereto, Seller shall
use commercially reasonable efforts to obtain as soon as practicable following
the date of this Agreement any written consents necessary to effect such
assignment or transfer (and, promptly following Seller’s receipt of any such
consent, Seller shall promptly assign such Assumed Contracts to Buyer). Buyer
shall cooperate with Seller, at no additional cost to Buyer, in such manner as
may be reasonably requested in connection with Seller’s efforts to obtain such
consent. With respect to each Assumed Contract for which Seller has not obtained
consent to assignment as of the effective time of the Closing, and until such
consent to assignment or transfer has been obtained, Seller shall enter into any
lawful arrangement to provide to Buyer the benefits under such Assumed Contract
as if such consent had been obtained.

2.6          Closing. The closing of the transactions contemplated by this
Agreement shall occur on a date which shall be no later than five (5) Business
Days following the satisfaction or, if permissible, the waiver of the conditions
set forth in Section 2.7 of this Agreement (the “Closing Date”) or on such other
date and at such place as Buyer and Seller mutually agree (the “Closing”).
Between the date of this Agreement and the Closing Date, Seller shall (a)
maintain the Assets, continue to conduct the Business substantially as the
Business is presently conducted and only in the ordinary course of business, and
use all reasonable efforts to preserve intact relationships with Dealers; (b)
notify Buyer promptly in writing of any event, occurrence, condition or act
occurring after the date of this Agreement that would render untrue or
inaccurate in any material respect any representation and warranty of Seller
contained in this Agreement or that is materially adverse to the Business or the
Assets; and (c) notify Buyer promptly in writing of any significant development
with respect to that certain Demand For Class Arbitration in the case captioned
Dub Herring Ford, Inc., et al. v. Dealer Computer Services, Inc.

2.7          Closing Conditions. Each of Seller and Buyer shall use all
reasonable efforts to take or cause to be taken all actions, and to do or cause
to be done all things, necessary under the terms of this Agreement or under
applicable law to consummate the transactions contemplated by this Agreement.
The parties shall cooperate with each other so as to obtain as soon as
practicable after the date hereof all necessary regulatory or other consents,
clearances, authorizations and approvals as required under this Section 2.7.

2.7.1       The obligations of each of Buyer and Seller under this Agreement are
subject to the fulfillment or satisfaction, on or prior to the Closing Date, of
each of the following conditions (except to the extent waived by each party in a
writing signed by both parties): (a) there shall be no order, decree or ruling
by any court or governmental agency or threat thereof, or any other fact or
circumstance, which would prohibit or render illegal the transactions
contemplated by this Agreement; and (b) any applicable waiting period under the
HSR Act relating to the transactions contemplated by this Agreement shall have
expired or been terminated. With respect to the HSR Act, each party (i) shall
make an appropriate filing pursuant to the HSR Act with respect to the
transaction contemplated hereby promptly following the execution of this
Agreement, (ii) shall cooperate and coordinate such filing with the other party,
and (iii) agrees that the filing fee due with respect to such filing will be
shared equally by the parties.

 

 

CLE - 954721.6

- 9 -

Execution Copy

 


--------------------------------------------------------------------------------



 

 

2.7.2       The obligations of Buyer under this Agreement are subject to the
fulfillment or satisfaction, on or prior to the Closing Date, of each of the
following conditions (except to the extent waived in writing by Buyer): (a)
Buyer shall have obtained all third-party consents, approvals, waivers or
authorizations contemplated by this Agreement or deemed necessary by Buyer’s
legal counsel for Buyer to consummate the transactions contemplated by this
Agreement, including, without limitation, approval of the Board of Directors and
lenders of Buyer’s parent, ProQuest Company, and (b) the representations and
warranties of Seller contained in this Agreement shall be true and correct in
all material respects at and as of the Closing, as though then made.

2.7.3       The obligations of Seller under this Agreement are subject to the
fulfillment or satisfaction, on or prior to the Closing Date, of each of the
following conditions (except to the extent waived in writing by Seller): (a)
Seller shall have obtained all third-party consents, approvals, waivers or
authorizations contemplated by this Agreement or deemed necessary by Seller’s
legal counsel for Seller to consummate the transactions contemplated by this
Agreement, and (b) the representations and warranties of Buyer contained in this
Agreement shall be true and correct in all material respects at and as of the
Closing, as though then made.

2.8          Closing Deliveries. At the Closing, Seller shall deliver to Buyer
the Assets (except certain Assets specifically identified in Section 6.3.2 to be
delivered after the Closing) and execute and deliver the Other Agreements
identified herein, and Buyer shall accept the Assets and assume the Assumed
Liabilities. The parties shall execute and/or deliver to each other at Closing
the following:

(a)           Consents. Seller shall deliver to Buyer duly executed copies of
the consents listed in Schedule 4.3 and Schedule 4.12 hereto.

(b)          Bill of Sale. Seller shall execute and deliver to Buyer an
Assignment and Assumption Agreement and Bill of Sale in a form reasonably
acceptable to Buyer consistent with this Agreement.

(c)           Certificates. Each party shall execute and deliver to the other
party (i) a certificate executed by such party representing that the various
conditions to its closing the transactions contemplated by this Agreement have
been satisfied or waived, and (ii) a certificate executed by such party
representing and warranting that its respective representations and warranties
in this Agreement were accurate in all material respects as of the Closing Date.

2.9          Termination. This Agreement may be terminated at any time prior to
the Closing Date: (a) by written consent of each of the parties; (b) by either
party if the transactions contemplated by this Agreement have not been
consummated by September 15, 2006 for any reason; provided, however, that the
right to terminate this Agreement pursuant to this clause (b) shall not be
available to a party whose action or failure to act has been a principal cause
of, or resulted in the failure of such transactions to occur on or before such
date and such action or failure to act constitutes a breach of this Agreement;
(c) by either party if a governmental entity shall have issued an order, decree
or ruling or shall have taken any other action having the effect of permanently
restraining, enjoining or otherwise prohibiting the transactions contemplated by
this Agreement, which order, decree, ruling or other action is final and
non-appealable; or (d) by either party upon a material breach by the other party
of such other party’s representations, warranties, covenants or agreements set
forth in this Agreement if such breach would give rise to a failure of the
conditions set forth in Section 2.7 and cannot be cured or has not been cured
within fifteen (15) days after the event, occurrence or circumstance causing
such breach. Notice of termination shall be given in writing and any proper
notice of termination shall be effective immediately. Following any proper
notice of termination, this Agreement shall be of no further force or effect.
The

 

CLE - 954721.6

- 10 -

Execution Copy

 


--------------------------------------------------------------------------------



 

termination of this Agreement shall not relieve either party from any liability
it may otherwise have for its breach of this Agreement.

3.

PAYMENT OF PURCHASE PRICE; PURCHASE PRICE ALLOCATION

3.1          Amount. In addition to the assumption by Buyer of the Assumed
Liabilities, Buyer shall pay Seller an amount equal to seventy-four percent
(74.0%) of the aggregate Net CPD Customer Contract Revenue that first becomes
payable to Buyer pursuant to CPD Customer Contracts during the Payment Term to
the extent such amounts are actually collected by Buyer from the CPD Customers
(collectively, the “Purchase Price”). Seller acknowledges and agrees that
neither the aggregate amount of the Purchase Price nor the amount of any
installment of the Purchase Price is fixed or guaranteed by Buyer. Buyer will
use commercially reasonable efforts to bill and collect amounts due from CPD
Customers pursuant to CPD Customer Contracts as further provided in Section 7.2
of this Agreement.

3.2          Delivery. The Purchase Price shall be paid in monthly installments
beginning forty-five (45) days following the last day of the month in which the
Closing occurs and on the date forty-five (45) days after the end of each month
of the Payment Term (or such later month after the Payment Term during which CPD
Customer Contract Revenue first payable during the Payment Term is actually
collected). Each monthly installment of the Purchase Price shall be calculated
by Buyer based on Net CPD Customer Contract Revenue actually received by Buyer
during the immediately preceding month. Purchase Price installments shall be
paid by check or wire transfer of immediately available funds to an account
designated in writing by Seller. (Seller may change the account to which funds
are wired upon written notice given to Buyer as provided in Section 11.9 of this
Agreement at least ten (10) Business Days prior to the date on which the next
installment payment is to be made.) Contemporaneously with the payment of each
installment, Buyer shall provide to Seller a written report showing in
reasonable detail the calculation of such installment in a format set forth in
Schedule 3.2. Buyer shall pay Purchase Price installments until all Net CPD
Customer Contract Revenue that first becomes due and payable during the Payment
Term has actually been collected or Buyer determines that any such Net CPD
Customer Contract Revenue is uncollectible after Buyer has undertaken reasonable
collection efforts as further provided in Section 7.2. Seller acknowledges and
agrees that any CPD Customer Contract Revenue not collected by Buyer in the
ordinary course within ninety (90) days after such amount first becomes due may
be deemed uncollectible; provided, however, that if Buyer actually collects CPD
Customer Contract Revenue previously deemed uncollectible, Buyer shall pay
Seller the amount of Net CPD Customer Contract Revenue that would otherwise have
been payable as provided in Section 3.1.

3.3          Purchase Price Allocation. The Purchase Price (including Assumed
Liabilities transferred to Buyer to the extent such Assumed Liabilities
constitute part of the Purchase Price for Tax purposes) shall be allocated among
the Assets in accordance with an allocation to be agreed by Buyer and Seller not
later than December 31, 2006. Buyer and Seller shall meet and cooperate to agree
upon such allocation, and each of Buyer and Seller agree to use the allocation
determined pursuant to this Section 3.3 (the “Allocations”) in preparing and
filing all required forms under Section 1060 of the Code and all other Returns,
including without limitation IRS Form 8594, for any tax year during which any
installments of the Purchase Price are paid. Buyer and Seller further agree that
they shall not take any position inconsistent with the Allocations upon any
examination of any such Return, in any refund claim or in any tax litigation.

4.

REPRESENTATIONS AND WARRANTIES OF SELLERS

Seller hereby represents, warrants and agrees as follows:

 

 

CLE - 954721.6

- 11 -

Execution Copy

 


--------------------------------------------------------------------------------



 

 

4.1          Existence and Good Standing. Seller is a corporation duly
organized, validly existing and in good standing under the laws of the state of
Delaware and has all necessary corporate power and authority to own, lease or
license its property, including the Assets, and to conduct the Business as now
being conducted.

4.2          Authorization and Validity of Agreements. Seller has full power and
authority to execute and deliver this Agreement and the other agreements and
other documents contemplated herein (collectively, the “Other Agreements”), to
perform its obligations hereunder and thereunder and to consummate the
transactions contemplated hereby and thereby. The execution, delivery and
performance by Seller of this Agreement and the Other Agreements, and the
consummation by it of the transactions contemplated hereby and thereby, have
been duly and validly authorized and approved by all necessary corporate action
of Seller. This Agreement and the Other Agreements have been duly and validly
executed and delivered by Seller, and this Agreement and the Other Agreements
are valid and binding obligations of Seller, enforceable against it in
accordance with their terms.

4.3          Consents and Approvals; No Violations. Except as set forth in
Schedule 4.3 hereto, the execution, delivery and performance of this Agreement
and the Other Agreements by Seller, and the consummation by Seller of the
transactions contemplated hereby and thereby will not, with or without the
giving of notice, the lapse of time or both: (i) violate, conflict with, or
result in a breach or default under any provision of the organizational
documents of Seller; (ii) violate any statute, ordinance, rule, regulation,
order, judgment or decree of any court or of any governmental or regulatory
body, agency or authority applicable to Seller, or by which any of its
properties or assets or the Assets or the Business may be bound; (iii) require
any filing by Seller, or require Seller to obtain any permit, consent or
approval of, or require Seller to give any notice to, any governmental or
regulatory body, agency or authority or any other Person; or (iv) result in a
violation or breach by Seller of, conflict with, constitute (with or without due
notice, lapse of time or both) a default by Seller (or give rise to any right of
termination, cancellation, payment or acceleration) under, or result in the
creation of any Encumbrance upon any of the Assets under any of the terms,
conditions or provisions of any note, mortgage, license, permit, agreement or
other instrument or obligation to which Seller is a party, or by which Seller or
any of its properties or assets, including the Assets, or the Business may be
bound.

4.4          Warranties; Warranty Claims. Except as set forth in Schedule 4.4
hereto, there are no pending or, to the knowledge of Seller, threatened warranty
claims against Seller during the one-year period prior to the date of this
Agreement (and, at the Closing, during the one-year period prior to the Closing
Date)relating to products sold or services at any time performed by Seller
relating to the Business. For purposes of this Section 4.4, “warranty claims” do
not include claims for maintenance or support received by Seller in the ordinary
course of business for normal wear and tear or abuse of equipment.

4.5          Title to Properties other than Intellectual Property; Encumbrances.
Except as set forth in Schedule 4.5 hereto, Seller has good and valid title to
the Assets (other than Owned Software and Documentation and Owned Publishing
Technology, which is subject to a separate title warranty as provided in
Section 4.9.1) to be conveyed by it pursuant hereto, free and clear of all
Encumbrances of any kind except for Permitted Encumbrances.

4.6          Contracts. Except as set forth in Schedule 4.12 hereto, each
Assumed Contract is in full force and effect and there exists no default by
Seller or event of default or event, occurrence, condition or act (including the
sale of the Assets hereunder) which, with the giving of notice, the lapse of
time or both, would become a default or event of default by Seller thereunder,
except to the extent that any Dealer may claim that Seller has not fulfilled its
obligations under any CPD Customer Contract as a result of Ford’s refusal to
provide Third-Party Data to Seller. Seller has not violated any of the terms or
conditions of any

 

CLE - 954721.6

- 12 -

Execution Copy

 


--------------------------------------------------------------------------------



 

Assumed Contract in any material respect. To the knowledge of Seller, all of the
covenants to be performed by any other party to any Assumed Contract have been
fully performed in all material respects to the extent performance thereof has
been or becomes due, except for (a) non-payment or late payment by certain
Dealers under CPD Customer Contracts as reflected in accounts receivable aging
reports provided by Seller and dated within three (3) days prior to the date of
this Agreement (and, at the Closing, a substantially similar report dated within
three (3) days prior to the Closing Date), and (b) the restrictions on
assignment of CPD Customer Contracts by Dealers that have sold their dealerships
and either purported to assign their respective CPD Customer Contracts without
the express consent of Seller or purported to allow the CPD Products to be used
by the new operator without assignment of the CPD Customer Contract, which
violations are known by Seller to occur from time to time. Except as set forth
in Schedule 4.6, each Assumed Contract is assignable by Seller to Buyer without
the consent of any other Person. All CPD Customer Contracts are generally in the
form of one of two (2) standard form agreements, the various iterations of which
are attached hereto as part of Schedule 4.6. Buyer acknowledges that
approximately 160 Dealers are parties to CPD Customer Contracts that also cover
Non-CPD Products. Seller is assigning to Buyer, and Buyer is assuming, the CPD
Customer Contracts for such approximately 160 Dealers only to the extent of
Seller’s rights and obligations with respect to the CPD Products. Seller is
retaining and shall remain liable for the rights and obligations of Seller with
respect to all Non-CPD Products. Seller was previously known as “Ford Dealer
Computer Services, Inc.” Seller changed its name from “Ford Dealer Computer
Services, Inc.” to “Dealer Computer Services, Inc.,” and all Contracts to which
Ford Dealer Computer Services, Inc. was a party continued, by operation of law,
in effect with Dealer Computer Services, Inc. Without limiting the express
representations and warranties of Seller in this Agreement, Buyer acknowledges
that Seller does not guarantee the continued performance by Dealers of their
obligations under the CPD Customer Contracts, even though the CPD Customer
Contracts constitute valid, enforceable agreements of such Dealers.

4.7          Litigation. Except as set forth in Schedule 4.7 hereto, there is no
legal claim, action, suit, proceeding at law or in equity, arbitration or
administrative proceeding by or before any governmental body or other
instrumentality or agency pending or, to the knowledge of Seller, threatened (a)
against or related to the Business, the Assets or the Assumed Liabilities, or
(b) against Seller or any Affiliate of Seller seeking to prevent or challenge
the transactions contemplated by this Agreement or any Other Agreement.

 

4.8

Returns; Taxes.

4.8.1       All Returns required to be filed by or on behalf of Seller on or
before the date hereof (and, at the Closing, on or before the Closing Date)
which relate (whether wholly or partially) to the Business, the Assets and/or
the Assumed Liabilities have been filed within the time and in the manner
provided by law, all such Returns are true and correct and accurately reflect in
all material respects the Tax liabilities of Seller with respect to the
Business, the Assets and/or the Assumed Liabilities and all Taxes relating to
the Business, the Assets and/or the Assumed Liabilities required to be paid on
or before the date hereof (and, at the Closing, on or before the Closing Date)
have been timely paid by or on behalf of Seller. No claim has ever been made by
an authority in any jurisdiction where Seller (or any parent company on behalf
of Seller) does not file Returns with respect to the Business, the Assets and/or
the Assumed Liabilities that Seller may be subject to taxation by such
jurisdictions. Except for Permitted Encumbrances, there are no liens for Taxes
on the Business, the Assets and/or the Assumed Liabilities, no tax authority or
other governmental body or agency has the right to (nor to the best knowledge of
Seller after due inquiry is there any basis for any such tax authority or
governmental body or agency to) proceed against, attach or in any manner
encumber or diminish Buyer’s use of the Assets for Taxes payable with respect to
periods ending on or before the Closing Date.

 

 

CLE - 954721.6

- 13 -

Execution Copy

 


--------------------------------------------------------------------------------



 

 

4.8.2       Seller has charged the customers of the Business all sales, goods
and services and other similar Taxes required to be charged under the laws and
regulations of all applicable taxing jurisdictions. All such Taxes have been
collected and remitted to the appropriate taxing authorities in a timely manner.

4.8.3       Neither Seller nor any Affiliate of Seller on Seller’s behalf has
executed any presently effective waiver or extension of any statute of
limitations against assessments and collections of Taxes relating to the
Business, the Assets and/or the Assumed Liabilities. There are no pending or, to
the best knowledge of Seller after due inquiry, threatened claims, assessments,
notices, proposals to assess, deficiencies, or audits (collectively, “Tax
Actions”) with respect to any Taxes relating to the Business, the Assets and/or
the Assumed Liabilities. There is no basis for any Tax Action against Seller
relating to the Business, the Assets and/or the Assumed Liabilities.

4.8.4       Proper and accurate amounts have been withheld and timely remitted
by or on behalf of Seller from and in respect of its current and former
employees, independent contractors, creditors and other third parties of or
relating to the Business for all periods in full and complete compliance with
the Tax withholding provisions of all applicable laws and regulations.

 

4.9

Intellectual Property.

4.9.1       Schedule 4.9.1 attached hereto lists and identifies all Owned
Software and Documentation and all Owned Publishing Technology, including,
without limitation, all computer programs under development by Seller. Except as
otherwise indicated on Schedule 4.9.1, Seller has full and exclusive right,
title and ownership, freely transferable, in the Owned Software and
Documentation and in the Owned Publishing Technology, including all Intellectual
Property Rights associated therewith, free and clear of any Encumbrances. The
Owned Software and Documentation and the Owned Publishing Technology include all
works in progress relating to corrections, modifications or enhancements
thereto, as well as all current and prior (but only to the extent still in the
possession or under the control of Seller) versions of the Owned Software and
Documentation and the Owned Publishing Technology. All customers of the Business
have access to and can use the Owned Software and Documentation (in object code
form only) to the extent necessary to use the CPD Product in accordance with
such customer’s CPD Customer Contract.

4.9.2       Schedule 4.9.2 attached hereto lists and identifies all Owned
Software and Documentation and any Owned Publishing Technology that has been
registered by Seller with the United States Copyright Office or any other
federal, state or foreign registries, or for which patents have been issued by
the United States Patent and Trademark Office or any foreign patent office, and
there are no other registrations, filings or recordations necessary or required
with respect to any such registrations or patents. Seller has paid all required
fees and taxes to record and maintain patents and copyright registrations, if
any, of Owned Software and Documentation and Owned Publishing Technology.

4.9.3       Schedule 4.9.3 attached hereto lists and identifies all trademarks,
trade names, service marks, service names, patents and copyrights (and all
applications therefor, if any), presently used in connection with the Business.

4.9.4       Except as set forth in Schedule 4.9.4 attached hereto, there are no
contracts in effect for the conversion, modification or enhancement of the Owned
Software and Documentation (other than Seller’s standard obligations to its
customers pursuant to CPD Customer Contracts) or the Owned Publishing
Technology. Except as set forth in Schedule 4.9.4, there are no marketing
agreements or other agreements including, without limitation, OEM, VAR,
distributor, sales agent or finder’s fee arrangements for the direct or indirect
marketing of the Owned Software and Documentation.

 

 

CLE - 954721.6

- 14 -

Execution Copy

 


--------------------------------------------------------------------------------



 

 

4.9.5       No copy of the Source Materials for any of the Owned Software and
Documentation or the Owned Publishing Technology is subject to or held in escrow
or is in any third party’s possession.

4.9.6       None of the Owned Software and Documentation or Owned Publishing
Technology infringes the rights of any Person. Except as otherwise described on
Schedule 4.9.6 attached hereto, Seller has not asserted any claim of
infringement, misappropriation or misuse, and no claims have been asserted by
any Person against Seller, any of its Affiliates or their respective directors
or executive officers (i) with respect to Seller’s use of any of the Business
Intellectual Property or (ii) challenging or questioning the validity or
effectiveness of any licenses or agreements relating thereto, nor to the best
knowledge of Seller after due inquiry is there any bona fide basis for any such
claim.

4.9.7       Schedule 4.9.7 attached hereto lists and identifies all Licensed
Software and Documentation and Licensed Publishing Technology (and the
associated licenses) licensed by Seller (or any Affiliate of Seller) that are
used in the conduct of the Business. Schedule 4.9.7 identifies for each item of
licensed material whether it is incorporated into or otherwise used in
connection with the Owned Software and Documentation, the Owned Publishing
Technology or both, and indicates whether the licensed material is sublicensed
to CPD Customers or used internally only by Seller. Schedule 4.9.7 also lists
and identifies all databases of third-party information (the “Third-Party Data”)
(and the associated licenses) licensed by Seller (or any Affiliate of Seller)
that are used in the conduct of the Business, incorporated into the Owned
Software and Documentation for use by customers of the Business, or otherwise
sublicensed to customers of the Business. Seller is not in breach of any license
or other agreement relating to the Licensed Software and Documentation or
Third-Party Data, and Seller is not otherwise infringing upon the proprietary
rights of the owners of the Licensed Software and Documentation or Third-Party
Data relating thereto. (Buyer acknowledges that Seller’s license with Ford Motor
Company for Third Party Data will have expired or been terminated on or prior to
the Closing Date.) Except for sublicenses to Dealers pursuant to CPD Customer
Contracts or as otherwise set forth in Schedule 4.9.7 hereto, none of the
Licensed Software and Documentation or Third-Party Data has been or is
sublicensed or otherwise transferred by Seller to any other Person. To the
extent any of the Licensed Software and Documentation or Third-Party Data is
sublicensed to customers of Seller, Seller’s license agreements for such
Licensed Software and Documentation and Third-Party Data allow for such
sublicenses in the form granted by Seller. Except as set forth in Schedule 4.9.7
hereto, there is no obligation on the part of Seller or any of its customers
(including future customers), Affiliates of Seller or Buyer to make any payments
after the Closing to any Person for the continued use of the Licensed Software
and Documentation or the Third-Party Data or to any other Person for the use of
any software application or other intellectual property used by customers of
Seller in order to use the Owned Software and Documentation or Third-Party Data,
and there is no software application or other intellectual property that a
customer of Seller needs in order to do business with Seller that is not
included in the Owned Software and Documentation, the Licensed Software and
Documentation or the Third-Party Data. Except as listed on Schedule 4.9.7, no
consent is needed for Seller to assign all of its rights, title and interest to
the Licensed Software and Documentation or the Licensed Publishing Technology to
Buyer.

4.9.8       Except for (a) the Third-Party Data from Ford and (b) any contract
for Licensed Software and Documentation or Licensed Publishing Technology that
is identified on Schedule 4.9.7 as being non-assignable, (i) all Business
Intellectual Property will be owned by or available for use by Buyer on
identical terms and conditions immediately subsequent to the Closing Date and
(ii) to Seller’s knowledge, Seller has not taken or omitted to take any action
which would have the effect of waiving any rights to the Business Intellectual
Property.

4.9.9       Seller has taken commercially reasonable measures to protect the
Business Intellectual Property. The Owned Software and Documentation and Owned
Publishing Technology have been treated by Seller as trade secrets or are
subject to copyright.

 

 

CLE - 954721.6

- 15 -

Execution Copy

 


--------------------------------------------------------------------------------



 

 

4.9.10    Except as set forth in Schedule 4.9.7 with respect to Licensed
Software and Documentation, the Licensed Publishing Technology and the
Third-Party Data, no licensing fees, royalties or payments are due and payable
by Seller in connection with the use of the Business Intellectual Property,
other than maintenance fees.

4.9.11    Schedule 4.9.11 attached hereto lists all licenses, agreements and
other rights granted by Seller to any third party with respect to the Business
Intellectual Property (other than the licenses granted to CPD Customers pursuant
to the CPD Customer Contracts identified on Schedule 4.12). Seller is not, and
to Seller’s best knowledge after due inquiry, no third party is in default under
any licenses, agreements or other rights with respect to the Business
Intellectual Property, and to the best knowledge of the Seller after due
inquiry, there exists no event, occurrence, condition or act (including the sale
of Assets hereunder) which, with the giving of notice, the lapse of time or the
happening of any other event or condition, would become a default thereunder.
The Publishing Technology is used only by Seller for its internal operations and
is not licensed to any other Person, including, without limitation, any CPD
Customer.

4.9.12    In the event an Indemnified Party submits a claim for indemnification
with respect to any matter covered by this Section 4.9, Seller agrees that it
shall have no recourse against, and will not seek reimbursement from, any
customers of Seller or Buyer with respect to any such matter for which the
amount of reimbursement sought by Seller is less than Fifty Thousand and No/100
Dollars ($50,000.00) in the aggregate.

4.10        Compliance with Laws. Except as described in Schedule 4.10 attached
hereto, to the knowledge of Seller, Seller is in compliance in all material
respects with all applicable laws, regulations and Orders in connection with the
Business and the Assets, and Seller has not been notified that Seller is not in
compliance in all material respects with all applicable laws, regulations and
Orders in connection with the Business and the Assets.

4.11        Insurance. With respect to the Business, Seller maintains commercial
general liability (“CGL”) insurance, in a minimum coverage of Two Million
Dollars ($2,000,000) combined single limit for bodily injury and property damage
with a One Million Dollar ($1,000,000) limit per occurrence and a Seventy-five
Million Dollar ($75,000,000) umbrella policy. Such insurance coverage is
procured from insurer(s) with an A.M. Best performance rating of at least A- and
with a financial size category of at least Class VII.

 

4.12

Customers and Suppliers; Contracts.

4.12.1      Schedule 4.12 hereto sets forth a list of the name and address of
each customer of the Business as of the date hereof (and, at the Closing, as of
the Closing Date) and, for each, the monthly payment provided for in such CPD
Customer Contract as of the date hereof (and, at the Closing, as of the Closing
Date). For each customer that has given Seller notice of non-renewal,
Schedule 4.12 also sets forth the remaining term of the corresponding CPD
Customer Contract as of the date hereof (and, at the Closing, as of the Closing
Date), and Schedule 4.12 identifies any CPD Customer Contract that has a
month-to-month term as of the date hereof (and, at the Closing, as of the
Closing Date). Each such customer is receiving products and/or services pursuant
to one or more of the standard form contracts attached to Schedule 4.6, and
except as set forth in Schedule 4.12 hereto, no customer has entered into
contracts containing any terms materially different from the terms set forth in
the standard form contracts attached to such schedule. Schedule 4.12 hereto also
sets forth a list of all outstanding purchase commitments and orders of Seller
with respect to the Business (whereby Seller is acquiring products or services
for the Business) which are in excess of Ten Thousand and No/100 Dollars
($10,000.00). Except as set forth in Schedule 4.12 hereto, no customer or
supplier of the Business has given written notice (not

 

CLE - 954721.6

- 16 -

Execution Copy

 


--------------------------------------------------------------------------------



 

including e-mail messages so long as such e-mails are not sufficient to
constitute “notice” under the terms of any CPD Customer Contract) to Seller to
cancel or otherwise terminate, or, to the knowledge of Seller, has threatened to
cancel or terminate its relationship with the Business, and Seller has no
knowledge of any intention of any customer or supplier of the Business to do so.
Schedule 4.12 hereto sets forth separately from the list of customer contracts
each and every contract, license or other agreement that relates to the Business
(including, for each such contract that may not be assigned without the other
party’s consent, a notation of such fact) (collectively, the “Contracts”).
Schedule 4.12 identifies the Contracts that shall be assigned and transferred to
the Buyer pursuant to this Agreement (the “Assumed Contracts”).

4.12.2    During the period January 1, 2005 through December 31, 2005, Seller’s
aggregate revenue from CPD Customer Contracts in respect of CPD Products was
$14,514,512, and Seller’s aggregate revenue in respect of hardware maintenance
services for computer equipment on which CPD Products were installed and/or
operated was $6,916,440.86. No amount first due and payable to Seller under any
CPD Customer Contract (including, without limitation, the monthly payments as
reflected in Schedule 4.12) has been prepaid, and any amounts previously
collected by Seller pursuant to any CPD Customer Contracts for products and
services to be provided under such CPD Customer Contract in the future (other
than products and services to be provided during the current month and for which
a monthly payment has been received) are disclosed on Schedule 4.12.

4.13        Assets. The tangible Assets owned by Seller have been maintained in
accordance with normal industry practice, and are in good operating condition,
sufficient and appropriate for the purpose of operating the Business as it is
presently conducted.

4.14        Subsidiaries; Affiliates. Except as set forth in Schedule 4.14,
Seller does not own any Subsidiaries or have any Affiliates that own or
otherwise hold any assets used in the conduct of the Business or that
participate in the conduct of the Business.

4.15        Broker’s or Finder’s Fees. No agent, broker, Person or firm acting
on behalf of Seller or any of its Affiliates is, or will be, entitled to any
fee, commission or broker’s or finder’s fees from any of the parties hereto, or
from any Affiliate of any of the parties hereto, in connection with this
Agreement or any of the transactions contemplated hereby.

4.16        Sufficiency of Assets. Except for the assets set forth on
Schedule 4.16, the Assets provide Seller (and will provide Buyer) with the means
and capability to perform, in all material respects, the obligations Buyer is
assuming under the Assumed Contracts in substantially the same manner as such
obligations are being performed by Seller as of the date hereof in the ordinary
course thereof and in accordance with past practices, and as the Business is
being conducted as of the date hereof. Except for the assets set forth on
Schedule 4.16 hereto, there are no assets or property necessary for the conduct
of the Business as presently conducted that are not included in the Assets.

5.

REPRESENTATIONS AND WARRANTIES OF BUYER

Buyer hereby represents, warrants and agrees as follows:

5.1          Existence and Good Standing of Buyer; Power and Authority. Buyer is
a corporation duly organized and validly existing under the laws of the state of
Delaware. Buyer has full power and authority to execute and deliver this
Agreement and the Other Agreements, to perform its obligations hereunder and to
consummate the transactions contemplated hereby. The execution, delivery and
performance of this Agreement by Buyer and the Other Agreements, and the
consummation by Buyer of the transactions contemplated hereby and thereby, have
been duly and validly authorized and approved by

 

CLE - 954721.6

- 17 -

Execution Copy

 


--------------------------------------------------------------------------------



 

all necessary corporate action of such Persons. This Agreement and the Other
Agreements have been duly and validly executed and delivered by Buyer and this
Agreement and the Other Agreements are valid and binding obligations of Buyer,
enforceable against it in accordance with their terms.

5.2          Consents and Approvals; No Violations. The execution, delivery and
performance of this Agreement by Buyer and the consummation by Buyer of the
transactions contemplated hereby will not, with or without the giving of notice,
the lapse of time or both: (i) violate, conflict with, or result in a breach or
default under any provision of the certificate of incorporation or by-laws of
Buyer; (ii) violate any statute, ordinance, rule, regulation or Order of any
court or of any governmental or regulatory body, agency or authority applicable
to Buyer or by which any of its properties or assets may be bound; (iii) require
any filing by Buyer with, or require Buyer to obtain any permit, consent or
approval of, or require Buyer to give any notice to, any governmental or
regulatory body, agency or authority or any other Person; or (iv) result in a
violation or breach by Buyer of, conflict with, constitute (with or without due
notice, lapse of time or both) a default by Buyer (or give rise to any right of
termination, cancellation, payment or acceleration) under, or result in the
creation of any Encumbrance upon any of the properties or assets of Buyer under,
any of the terms, conditions or provisions of any note, mortgage, license,
permit, agreement or other instrument or obligation to which Buyer is a party,
or by which Buyer or any of its properties or assets may be bound.

5.3          Broker’s or Finder’s Fees. No agent, broker, Person or firm acting
on behalf of Buyer or any of its Affiliates is, or will be, entitled to any fee,
commission or broker’s or finder’s fees from any of the parties hereto, or from
any Affiliate of any of the parties hereto, in connection with this Agreement or
any of the transactions contemplated hereby.

6.

COVENANTS OF THE SELLER

Seller hereby covenants and agrees with Buyer as follows:

6.1          Notice of Sale. As reasonably requested by Buyer, from time to time
within the first ninety (90) days following the Closing Date, but in no event
more than three (3) times, Seller shall promptly (within ten (10) Business Days)
prepare and mail notices to the parties to any of the Assumed Contracts,
advising such parties that such Assumed Contract has been assigned to Buyer and
directing such parties to send to Buyer all future notices, correspondence and
payments relating to such Assumed Contract. The parties shall cooperate to
determine the form and content of any such notices.

 

6.2

Non-Competition; Non-Interference.

6.2.1       In order to induce Buyer to purchase the Assets and the Business
pursuant to this Agreement, Seller hereby covenants and agrees, subject to the
exceptions in Section 6.2.2, that during the Payment Term and for three (3)
years after the scheduled expiration of the Payment Term, Seller shall not, and
shall cause each of its Affiliates not to, directly or indirectly:

(a)           own, manage, operate, control or acquire any equity or other
financial interest in any Person that provides products or performs services for
the automotive market that are the same as, substantially similar to or
competitive with the Business (as such Business is conducted immediately prior
to the Closing, including, without limitation, any electronic parts catalog
solution and related hardware maintenance services);

(b)          provide any products sold in, or perform any services for, the
automotive market that are the same as, substantially similar to or competitive
with the Business (as such Business is conducted immediately prior to the
Closing, including, without limitation, any electronic parts

 

CLE - 954721.6

- 18 -

Execution Copy

 


--------------------------------------------------------------------------------



 

catalog solution and related hardware maintenance services), whether on behalf
of itself or others, except the services to be performed by Seller for Buyer
pursuant to this Agreement;

(c)           enter into any agreement or arrangement with any Person (other
than Buyer or any of its Affiliates) pursuant to which products or services for
the automotive market that are the same as, substantially similar to, or
competitive with the Business (as each such business is conducted immediately
prior to the Closing, including, without limitation, any electronic parts
catalog solution and related hardware maintenance services) are to be provided;

(d)          promote, market or participate in the sale, lease or licensing of
equipment or software pursuant to which services competitive with the Business
(as such business is conducted immediately prior to the Closing, including,
without limitation, any electronic parts catalog solution and related hardware
maintenance services) are performed;

(e)           persuade or attempt to persuade any customer of the Business not
to purchase any products or services provided by the Business after the Closing,
or to purchase from another Person products or that are the same as,
substantially similar to or competitive with the Business (as such business is
conducted immediately prior to the Closing, including, without limitation, any
electronic parts catalog solution and related hardware maintenance services).

6.2.2       Notwithstanding the foregoing, Buyer agrees that Seller may (a) sell
all or substantially all of its business remaining after the Closing to a Person
that then provides products or performs services for the automotive market
otherwise subject to the restrictions of Section 6.2.1 and the acquisition by
such Person of Seller’s remaining business shall not require such Person to
cease to provide products or services covered by Section 6.2.1; and (b) acquire
a Person or the business of a Person that includes, among other things, products
or services for the automotive market that are the same as, substantially
similar to or competitive with the Business (as such Business is conducted
immediately prior to the Closing, including, without limitation, any electronic
parts catalog solution and related hardware services), provided that promptly
after the closing of any such acquisition, Seller shall offer (the “Offer”) to
sell to Buyer that part of the acquired business the ownership or operation of
which would cause the Seller to be in violation of the restrictions of Section
6.2.1 (the “Acquired EPC Business”). The Offer shall be on commercially
reasonable terms taking into account the terms of Seller’s acquisition of the
Acquired EPC Business, the Offer shall be delivered to Buyer in writing promptly
(but in no event later than thirty (30) days) after the closing of the
acquisition by Seller of the Acquired EPC Business, and the Offer shall describe
in reasonable detail the business acquired and the terms of the acquisition,
including, without limitation, the price attributable to the Acquired EPC
Business. Buyer shall have sixty (60) days after receipt of notice of the Offer
to accept or decline the Offer to purchase the Acquired EPC Business. If Buyer
fails to give affirmative notice within such 60-day period, Buyer shall be
deemed to have rejected the Offer. If Buyer rejects the Offer affirmatively in
writing or by reason of the lapse of time without accepting, Seller may own and
operate the Acquired EPC Business free of the restrictions of Section 6.2.1. If
Buyer accepts the Offer, Buyer and Seller shall proceed expeditiously to
consummate the sale to Buyer of the Acquired EPC Business upon such commercially
reasonable terms as the parties agree.

6.2.3       Buyer acknowledges and agrees that the limitations provided for in
this Section 6.2 shall not limit Seller’s right to develop or provide an
interface to and/or integration of any of Seller’s products with the product of
any competitor of Buyer or the Business. Further, nothing in Section 6.2 shall
limit Seller’s right to permit a competitor of Buyer or the Business to develop
an interface and/or integration of any of such competitor’s products with any of
Seller’s products.

 

 

CLE - 954721.6

- 19 -

Execution Copy

 


--------------------------------------------------------------------------------



 

 

6.2.4       It is the intent of the parties to this Agreement that the
provisions of this Section 6.2 shall be enforced to the fullest extent
permissible under the laws and public policies applied in each jurisdiction in
which enforcement is sought. If any particular provisions or portions of this
Section 6.2 shall be adjudicated to be invalid or unenforceable, such provisions
or portion thereof shall be deemed amended to the minimum extent necessary to
render such provision or portion valid and enforceable, such amendment to apply
only with respect to the operation of such provisions or portions in the
particular jurisdiction in which such adjudication is made. The parties
acknowledge that damages and remedies at law for any breach of this Section 6.2
will be inadequate and that the parties shall be entitled to specific
performance and other equitable remedies (including an injunction) and such
other relief as a court or tribunal may deem appropriate in addition to any
other remedies Buyer may have.

 

6.3

Transition Services.

6.3.1       Seller shall use reasonable efforts and shall cooperate with Buyer
to effect the transition of the Business to Buyer in a manner that does not
unreasonably interfere with the continued operation of the Business or
customers’ use of the CPD Product. Without limiting the generality of the
foregoing, Seller shall provide to Buyer, for no additional consideration, the
transition services identified in Schedule 6.3 to this Agreement. Furthermore,
Seller shall use reasonable efforts to cause the consummation of the
transactions in accordance with the terms and conditions hereof and to cause all
conditions contained in this Agreement to be satisfied.

6.3.2       Notwithstanding the requirement of Section 2.8 that the Assets be
delivered to Buyer at Closing, the parties agree that certain Assets shall be
delivered by Seller to Buyer after the Closing as further described on
Schedule 6.3 hereto. Such Assets include: (a) correspondence and other
documentation related to the CPD Product comprising part of Seller’s so-called
“Permanent Dealer Files” (but not including Seller’s so-called “Contract Files”
which shall be delivered at Closing); (b) support and maintenance records
related to the CPD Product, to the extent in the possession or control of
Seller, created more than six (6) months prior to Closing; and (c) Seller’s
documentation, including, without limitation, any legal files, with respect to
the trademark registration for “CPD2000.” Notwithstanding the foregoing, Seller
shall deliver to Buyer at Closing all records and information necessary for
Buyer to supply and support the CPD Product as of the Closing Date.

6.4          Maintenance of Integration. During the Payment Term, Seller shall
maintain the integration of the CPD Product with any other Non-CPD Product,
including, without limitation, Seller’s dealer management system, with which the
CPD Product integrates immediately prior to the Closing. Upon request of Buyer,
Seller shall take such steps as may be necessary to continue the integration for
any update, enhancement or successor to, or replacement for the CPD Product. In
either case, the integration maintained by Seller shall at all times provide
customers at least the same level of service and efficiency of use as
integration features existing in or relating to the CPD Product immediately
prior to the Closing. Buyer shall use commercially reasonable efforts in
creating any such update, enhancement, successor or replacement to use the same
integration/interface method and protocols as are used in the CPD Product
existing immediately prior to Closing. The parties do not intend, nor should
this Section be construed, to impose upon Seller any obligation to create
substantially different or enhanced integration technology. Buyer shall
cooperate with Seller to maintain such integration and, upon Seller’s request,
Buyer shall provide such technical information regarding the CPD Product and any
updates, modifications, enhancements and successor or replacements for the CPD
Product as Seller may reasonably request to facilitate the integration. As a
condition to providing any such technical information, Buyer may require Seller
to execute and deliver a confidentiality agreement restricting the use and
disclosure of such technical information. After the Payment Term, as long as
Buyer continues to provide any electronic parts catalog products to any CPD
Customer, Seller shall maintain integration of Buyer’s electronic parts catalog
products to Seller’s products at Buyer’s request. In the event Seller must

 

CLE - 954721.6

- 20 -

Execution Copy

 


--------------------------------------------------------------------------------



 

undertake development specific to the CPD Product (including any update,
enhancement, or successor to or replacement for the CPD Product) to maintain
integration after the Payment Term, Seller may charge a fee reasonably
calculated to allow Seller to recoup the actual cost of its development effort.
Seller shall also not object to Buyer’s development of any such integration, and
Seller shall cooperate with Buyer by providing such technical information
regarding integration with the Non-CPD Products as Buyer may reasonably request
for such purpose.

 

6.5

Hardware Maintenance Services.

6.5.1       During the Payment Term, Seller shall perform remedial maintenance
services for all computer equipment that was originally sold and installed by
Seller to a Dealer for the operation of CPD Products. During the Payment Term,
Seller shall also perform remedial maintenance service for all equipment
acquired by a Dealer from Buyer or a third party for use in connection with any
CPD Product (collectively, “Non-Seller Equipment”). “Remedial maintenance
service” shall be the remedial maintenance services for such CPD computer
equipment as described in the CPD Customer Contracts. Seller shall respond to
all requests for remedial maintenance service in accordance with the
requirements of the CPD Customer Contracts. Buyer acknowledges that Buyer shall
be responsible for the installation of any Non-Seller Equipment, and that Seller
shall not be responsible for such, and Seller acknowledges that Seller shall not
be entitled to receive any payments in respect of installation services.

6.5.2       Promptly following the Closing, the parties shall meet and agree on
the process for receiving and routing Dealer requests for hardware maintenance
services. The parties shall cooperate to devise a procedure to communicate
efficiently and effectively with each other and with Dealers regarding hardware
maintenance services and to facilitate tracking by both Buyer and Seller of
service requests.

6.5.3       Seller shall provide hardware support services during normal
business hours as such are provided for under the CPD Customer Contract. Seller
shall not be required to provide hardware support services at any time other
than normal business hours (i.e., no after hours, weekend or holiday services).
Seller shall supply, at its expense, all service technicians, tools, spare parts
and supplies necessary or useful to perform the hardware support services as
contemplated by this Agreement. Except as otherwise provided in this Agreement,
Buyer shall have no obligation to pay or reimburse Seller for any costs or
out-of-pocket expenses related to the performance by Seller of hardware support
services, including, without limitation, travel, administrative and shipping or
handling charges and expenses.

6.5.4       Buyer acknowledges and agrees that in certain situations, as solely
determined by Seller, Seller will perform hardware maintenance services pursuant
to the CPD Customer Contract on a depot maintenance basis, whereby the service
technician does not actually visit the CPD Customer site, but rather Seller will
ship the CPD Customer a loaner or replacement device to use either permanently
or while the repair to the broken device is effected, and the CPD Customer ships
the broken device in for service to Seller. In depot maintenance situations,
under the CPD Customer Contract, the CPD Customer is generally responsible for
payment of all shipping charges, and paying for any devices not returned to
Seller. Thus, Seller shall provide to Buyer, on a monthly basis, a written
report showing in reasonable detail the shipping charges and unreturned
equipment charges to be assessed to each CPD Customer, and Buyer shall, in turn,
bill such to the appropriate CPD Customer in accordance with the terms of the
CPD Customer Contract. Buyer shall remit to Seller, in accordance with the
payment schedule of Section 3.2, 100% of all such shipping charges and
unreturned equipment charges collected by Buyer from CPD Customers. If any CPD
Customer returns an unreturned device after paying for the unreturned device,
then Seller will refund to Buyer the amount received from Buyer for the
unreturned device, which amount Buyer shall refund to the CPD Customer.

 

 

CLE - 954721.6

- 21 -

Execution Copy

 


--------------------------------------------------------------------------------



 

 

6.5.5       Seller shall report to Buyer monthly all hardware support services
provided by Seller during the preceding month. Such report shall be delivered no
later than the last day of the month, and it shall list all CPD Customers for
which hardware support services were performed and describe the nature and
extent of the services.

6.5.6       Buyer acknowledges and agrees that the CPD Customer Contracts
provide for exceptions to remedial maintenance services for failures that have
occurred as a result of certain occurrences set forth in the CPD Customer
Contracts. In such cases, the CPD Customer Contracts provide that Seller may
charge the CPD Customer additional amounts over and above the monthly equipment
maintenance charge for labor, parts and travel. As such, Seller will inform
Buyer of when Seller performs hardware support services that are not covered
under remedial maintenance services under the CPD Customer Contract, and will
provide Buyer with a written report showing in reasonable detail the charges for
labor, travel and parts for work performed by Seller not covered under remedial
maintenance services under the CPD Customer Contract, and Buyer shall, in turn,
bill such to the appropriate CPD Customer in accordance with the terms of the
CPD Customer Contract. Buyer shall remit to Seller, in accordance with the
payment schedule of Section 3.2, 100% of all such charges collected by Buyer
from CPD Customers.

6.5.7       Seller shall perform the hardware support services to be provided
under this Agreement in a professional, workmanlike manner in accordance with
generally accepted industry standards and all applicable legal requirements. In
the event of any failure to perform services as warranted, Seller will use its
best efforts to correct such failure promptly. Seller shall require its service
technicians to abide by any workplace rules of CPD Customers when working at
customer locations.

6.5.8       In consideration of the services performed by Seller pursuant to
this Section 6.5, Buyer shall pay Seller an amount equal to four percent (4.0%)
of Net CPD Customer Contract Revenue first becoming due and payable during the
Payment Term. Such fees shall be payable in installments in the same manner as
provided in Section 3.2 of this Agreement with respect to payment of the
Purchase Price. Seller shall in no event bill CPD Customers directly for any
services provided under this Agreement. The payment made by Buyer to Seller
pursuant to this provision shall be inclusive of all taxes that may be assessed
in respect of any maintenance support services provided by Seller to Buyer or to
any CPD Customers. Seller shall be solely responsible for and shall pay all
taxes levied in respect of the services provided under this provision; provided
that if Buyer may, under applicable law, obtain resale certificates covering the
services supplied by Seller pursuant to this Section, Buyer shall undertake to
obtain such resale certificates and deliver copies of such certificates to
Seller.

6.5.9       Buyer may terminate Section 6.5 of this Agreement in the event
Seller fails to perform services in the manner required by this Agreement and
such failure continues for more than thirty (30) days after notice. Repeated
performance failures that affect various CPD Customers that continue more than
thirty (30) days unabated shall constitute a failure to cure even if individual
customer issues are addressed within such thirty (30) day period.

6.6          Licensed Databases. Seller hereby grants to Buyer a royalty-free,
non-exclusive license to use, reproduce and distribute each of Seller’s Vehicle
Identification Number (VIN) Decode Database and Bill of Materials Database as
reasonably necessary to supply such databases to Dealers solely for use in
connection with CPD Products licensed pursuant to the Dealers’ respective CPD
Customer Contracts. Such license granted to Buyer shall continue in effect as
long as Buyer supplies any CPD Product to any Dealer (whether during the Payment
Term or thereafter). The databases are subject in all respects to Seller’s
representations and warranties, including, without limitation, the warranty
against infringement. Furthermore, Seller represents, warrants and agrees that
no additional fees shall be payable by Buyer or any Dealer (beyond the fees
provided for in CPD Customer Contracts as in effect at the Closing) in respect
of any of the licensed databases or any data incorporated into the licensed
databases.

 

 

CLE - 954721.6

- 22 -

Execution Copy

 


--------------------------------------------------------------------------------



 

 

7.

COVENANTS OF BUYER

Buyer hereby covenants and agrees with Seller as follows:

 

7.1

Cooperation by Buyer.

7.1.1       Buyer shall use commercially reasonable efforts and shall cooperate
with Seller to secure all necessary consents, approvals, authorizations,
exemptions and waivers from third parties as shall be required in order to
enable Buyer to effect the transactions contemplated on its part hereby, and
Buyer shall otherwise use reasonable efforts to cause the consummation of such
transactions in accordance with the terms and conditions hereof and to cause all
conditions contained in this Agreement to be satisfied.

7.1.2       Buyer agrees that it shall use commercially reasonable efforts to
discharge its obligations to Dealers under CPD Customer Contracts in a manner
that provides such Dealers an overall level of service commensurate with Buyer’s
service to other Ford dealers using other products provided by Buyer, taking
into account the differences between the CPD Product and Publishing Technology,
on the one hand, and Buyer’s other products and publishing processes, on the
other.

 

7.2

Billing and Collection of CPD Customer Contract Revenue.

7.2.1       As of the Closing, Buyer shall assume responsibility for billing and
collection of all CPD Customer Contract Revenue. From and after the Closing,
Seller shall not send invoices or take any other action to collect directly any
amounts that first become due and payable under any CPD Customer Contract after
the Closing unless expressly authorized by Buyer in writing (which authorization
may be given or withheld in Buyer’s discretion). Seller shall be responsible for
collecting Accounts Receivable, including amounts that first become due and
payable under CPD Customer Contracts prior to the Closing, and in connection
therewith, Seller may invoice CPD Customers for services performed pursuant to
the CPD Customer Contracts prior to the Closing and Seller may take any action
Seller deems appropriate to collect any such Accounts Receivable. Seller shall
cooperate with Buyer to transition billing responsibilities as efficiently as
possible. Without limiting the generality of the foregoing, each of Buyer and
Seller shall designate one (1) representative who shall be assigned full-time to
coordinate the transfer of customer account information until such transition is
completed.

7.2.2       To the extent that any payment received by Buyer from a Dealer is
for Accounts Receivable, Buyer shall remit to Seller such payments weekly in the
form received. To the extent Seller receives any payment from a Dealer for
amounts that first become due and payable under CPD Customer Contracts after the
Closing, Seller shall remit to Buyer such payments weekly in the form received.
To the extent any payment received by Buyer or Seller includes both amounts
first due prior to the Closing and amounts first due after the Closing, the
party receiving such payments is hereby authorized by the other party to endorse
any such checks and receive the full amount of such payments, and (a) if the
receiving party is Buyer, Buyer shall pay over to Seller the amount first due
prior to Closing and distribute the balance as provided in the following
paragraph 7.2.3, and (b) if the receiving party is Seller, Seller shall pay over
to Buyer the amount first due after Closing, and Buyer shall include such amount
in its calculation of the installment to be paid as provided in the following
paragraph 7.2.3. If Buyer receives any payments related to Seller’s dealer
management system or other products and services not related to the Business,
then Buyer shall remit to Seller all of such payments in the form received. If
either party receives a payment for which the allocation is not clear, the
parties shall cooperate to determine an appropriate allocation. If the parties
cannot agree on the appropriate allocation, the parties shall request that the
Dealer making the payment in question designate the invoices to which the
payment is intended to be applied.

 

 

CLE - 954721.6

- 23 -

Execution Copy

 


--------------------------------------------------------------------------------



 

 

7.2.3       With respect to all CPD Customer Contract Revenue first due and
payable after the Closing, Buyer shall have the sole right and authority to
bill, collect and receive such amounts. Buyer shall make commercially reasonable
efforts to collect the CPD Customer Contract Revenue first due and payable after
the Closing (which efforts shall in no event be less than efforts made by Buyer
to collect other accounts receivable of Buyer), but Buyer does not guarantee
that any amounts due in respect of CPD Customer Contracts shall actually be
collected. The amounts collected by Buyer as provided in this paragraph 7.2.3
that first become due during the Payment Term shall constitute revenue from
which Purchase Price installments shall be paid as further described in
Section 3.2 of this Agreement.

7.2.4       Buyer shall keep accurate records of all amounts billed, collected
and received by Buyer pursuant to this Section 7.2. Buyer shall make such
records available for review and audit by Seller and its representatives, at
Seller’s expense, not more than once each year during which Purchase Price
installments are payable to Seller. Seller shall give Buyer at least fifteen
(15) Business Days prior written notice of its desire to review such records,
and such review and audit shall be conducted during normal business hours at
Buyer’s location. Any such review and audit shall be conducted in a manner and
at such times during the year so as not to unreasonably interfere with Buyer’s
normal operations. Seller and its representatives shall keep all information
obtained during any such review and audit in confidence, and Buyer may require
Seller’s representatives to sign a written confidentiality agreement as a
condition to access to any records of Buyer.

7.2.5       In the event any audit conducted pursuant to paragraph 7.2.4 reveals
any discrepancy from amounts reported by Buyer to Seller, Buyer shall have a
reasonable opportunity (not less than thirty (30) days) to review and contest
such report. In the event Buyer does not dispute the audit results, Buyer shall
promptly remit the amount of any underpayment to Seller. In the event of any
overpayment, Buyer may, at its option, withhold the overpaid amount from any
payments to become due under this Agreement or demand that Seller pay, and
Seller shall promptly pay, the amount of such overpayment. Any dispute regarding
the results of a review or audit shall be resolved as provided in Section 10 of
this Agreement, except that any arbitration shall be concluded by a single
arbitrator knowledgeable about accounting.

7.3          CPD Publishing. As of the Closing, Buyer shall assume
responsibility for publishing the Third-Party Data to or for use in connection
with the CPD Product. In accordance with the Transition Services described in
Schedule 6.3, for up to six (6) months after the Closing Date, Seller shall
provide to Buyer, for no additional consideration, such training and technical
assistance as Buyer may request to install the Publishing Technology at Buyer’s
facilities and to use the Publishing Technology.

8.

OTHER AGREEMENTS

8.1          Further Assurances. Each party shall, at the reasonable request of
the other party hereto, at any time and from time to time following the Closing
Date, execute and deliver to the requesting party, at the sole cost of the
requesting party, such further instruments as may be reasonably necessary in
order to (i) assign, transfer and convey to Buyer, or perfect or record Buyer’s
title to or interest in the Assets, (ii) evidence and confirm the assumption by
Buyer of the Assumed Liabilities pursuant to this Agreement, or (iii) otherwise
confirm or carry out the provisions of this Agreement.

 

8.2

Books, Records and Information.

8.2.1       Seller shall retain for at least seven (7) years the Books and
Records. In addition, each party shall retain for a period of at least seven (7)
years from creation all books, records and other information regarding the
Business or the Assets that it may reasonably anticipate will be necessary or
useful to the other party in preparing Returns, responding to Tax Actions or
complying with other applicable laws, regulations or accounting rules. The party
retaining any such information, including,

 

CLE - 954721.6

- 24 -

Execution Copy

 


--------------------------------------------------------------------------------



 

without limitation, the Books and Records, shall provide access to the other
party and its representatives upon reasonable written notice that identifies the
nature of the information sought and the purpose for which it is needed;
provided, however, that neither party shall be obligated to provide to the other
information that is then subject to attorney-client privilege or the protection
of the attorney work product doctrine if doing so would cause such privileges to
be lost or compromised in any material respect. Access to such records shall be
during normal business hours and conducted so as not to interfere unreasonably
with business operations. The disclosing party may require the reviewing party
and its representatives to execute confidentiality agreements with respect to
the information to be reviewed. The parties acknowledge and agree that this
provision is not intended to provide a means of discovery in the event of any
dispute between them, and either party may deny access to its books, records and
information if requested for such purpose pursuant to this provision.

8.2.2       At Closing, Seller shall deliver to Buyer (a) executed original
copies of CPD Customer Contracts that cover CPD Products only and each amendment
to any of the foregoing, and (b) with respect to CPD Customer Contracts that
cover both CPD Products and Non-CPD Products, the executed original of each
Contract Amendment for Computerized Publication Display (CPD) System and a copy
of the Agreement to which the Amendment(s) relates certified by Seller as true,
correct and complete; provided, however, if Seller does not have executed
original documents in its files, Seller shall deliver a certified copy in lieu
of the executed original. Seller shall not be required to deliver to Buyer at
Closing any Schedules or Amendments to CPD Customer Contracts that relate solely
to Non-CPD Products. To the extent either party requires possession of the
original CPD Customer Contract or any portion thereof not then in its control
for any purpose, including, without limitation, for the purpose of enforcing
such CPD Customer Contract, the party then in possession of the original and/or
complete CPD Customer Contract shall provide such original or complete copy to
the requesting party, which party shall retain the documents until no longer
needed and then return them promptly to the other party. Neither party shall
destroy any executed original or complete CPD Customer Contract unless it first
offers to provide such original or complete CPD Customer Contract to the other
party and such other party, in writing, declines the offer and consents to the
destruction.

8.3          Payments. Subject to Section 7.2, after the Closing Date, each
party shall promptly deliver to the appropriate other party any cash, checks or
other instruments of payment to which such other is entitled and shall hold such
cash, checks or other instruments of payment in trust for such other until such
delivery.

 

8.4

Tax Matters.

8.4.1       Personal property and other similar taxes or assessments levied or
assessed on or with respect to the Assets for the tax year which includes the
Closing Date, shall be prorated between the Seller and Buyer on a per diem basis
based upon their respective period of ownership during such year, with Seller
being allocated any such taxes or assessments apportioned to and including the
Closing Date. Seller shall not enter into any settlement or agreement in
compromise of any claim relating to Taxes with any government or taxing
authority which purports to bind Buyer with respect to any tax period ending
after the Closing Date without Buyer’s prior written consent.

8.4.2       In the event any taxing authority shall assess any sales, goods and
services or other similar Taxes against Seller or its Affiliates in connection
with the conduct of the Business on or prior to the Closing, Seller and such
Affiliates shall have no recourse against, and shall not seek reimbursement
from, the customers of the Business with respect to which such Taxes shall have
been assessed.

 

 

CLE - 954721.6

- 25 -

Execution Copy

 


--------------------------------------------------------------------------------



 

 

 

8.5

Employees; Non-Solicitation.

8.5.1       Buyer does not intend to offer employment to any employees of
Seller. Buyer shall have no obligation to Seller with respect to any of Seller’s
employees, and Buyer shall have no obligations directly to any of Seller’s
employees including, without limitation, any requirement to provide after the
Closing Date employment, compensation or employee benefits to or for any such
employee.

8.5.2       Each of Seller and Buyer acknowledge and agree that the other
party’s personnel have been recruited, employed and trained by such party at
considerable expense to it. Each of Seller and Buyer therefore agree that
neither party shall employ any of the other party’s technical, sales or
marketing employees within two (2) years after such employee’s termination of
employment with the other party. If either party fails to abide by the
restrictions contained in this Section, then the non-abiding party agrees to pay
to the other party a placement fee of one hundred percent (100%) of the former
employee’s projected first year earnings (including projected bonuses and
commissions) from the non-abiding party. This Section shall survive termination
of the Payment Term for one (1) year.

8.6          Revenue Recognition. Buyer and Seller agree that revenue
recognition by each party with respect to the Business shall be based upon the
Closing Date (i.e., revenue for products and services prior to the effective
time of the Closing shall be recognized by Seller, and revenue for products and
services following the effective time of the Closing shall be recognized by
Buyer).

8.7          Transition of Customers from CPD. From and after the Closing,
subject to Seller’s invoicing and collection rights described in Section 7.2,
Seller acknowledges and agrees that Buyer shall have the right to control the
business relationship with CPD Customers free of interference of Seller. Without
limiting the generality of the foregoing, Buyer shall be free to offer to CPD
Customers products other than the CPD Products developed by Seller and to
replace CPD Products developed by Seller with similar products developed or
licensed by Buyer. Buyer shall not be restricted in any manner by Seller or this
Agreement in the terms or conditions of agreements or arrangements with any
customer of the Business, including, without limitation, the price Buyer charges
for the sale or license of the CPD Product or any other product or service. With
respect to price adjustments, Buyer shall have the right to increase or decrease
charges for the CPD Product and other products and services as Buyer determines
appropriate in its discretion in light of market conditions and other factors
affecting its business; provided, however, that Buyer shall use commercially
reasonable efforts to avoid price reductions for CPD Customer Contracts during
the terms of such CPD Customer Contracts remaining as of the Closing Date. In
the event Buyer replaces any CPD Product developed by Seller with any Buyer
product during the Payment Term, the amounts payable by the relevant CPD
Customer for the replacement product during the period then remaining in the
Payment Term shall be deemed to be CPD Customer Contract Revenue for purposes of
calculating the Purchase Price. Any amounts that first become due for a
replacement product after the Payment Term shall not be counted as CPD Customer
Contract Revenue. Buyer does not guarantee that it will have access to the
Third-Party Data necessary to publish the CPD Product or any replacement product
during the Payment Term, and Buyer shall have no obligation to maintain or
supply the CPD Product or any replacement product if Buyer loses its right to
access or use any such Third-Party Data.

8.8          Transition Period for Cessation of Use of Excluded Marks.
Notwithstanding the exclusion of such assets pursuant to Section 2.2 hereof,
Buyer shall have the right, and Seller hereby grants to Buyer a limited,
non-royalty-bearing license, for a period of ninety (90) days following the
Closing, to continue to use the name “DCS” and other excluded marks currently
used in the Business, to the extent that such marks appear on products, user
documentation, promotional materials and other documents previously produced by
Seller (it being agreed that no purchase orders shall be issued under Seller’s
name and the form client contracts used in the Business shall promptly be
changed to substitute

 

CLE - 954721.6

- 26 -

Execution Copy

 


--------------------------------------------------------------------------------



 

Buyer’s names for Seller’s names therein). In the event that Buyer creates any
new products, user documentation, promotional materials or other documents
incorporating the use of the name “DCS” or other excluded marks, then Buyer
shall submit such to Seller for approval in accordance with Section 11.11. Buyer
agrees that notwithstanding the foregoing license grant, Buyer shall use
commercially reasonable efforts to cease using such marks as soon as practicable
(and in any event by the end of such ninety (90) day period).

 

8.9

Common Code.

8.9.1       Certain source code for the CPD Product is also used by Seller in
proprietary computer programs not used in the Business and not sold to Buyer
pursuant to this Agreement (collectively, “Common Code”). Such Common Code, the
computer programs in which it is used and the functionality it provides are
identified in Schedule 8.9 to this Agreement.

8.9.2       Subject to the terms and conditions of this Agreement, effective as
of the Closing, Seller grants to Buyer, and Buyer accepts, all of the right,
title and interest of a joint owner of copyrighted materials in and to the
Common Code. Buyer acknowledges that Seller shall also retain the rights of a
joint owner in the Common Code. As joint owners, each of the parties shall be
entitled to exploit the Common Code for their own benefit and for their own
account without notice to or consent of the other party, and without duty to
account to the other party, but subject to the restrictions on Seller’s use as
set forth in this Section 8.9. Each of the parties shall be the exclusive owner
of any derivative works created by it from the Common Code.

8.9.3       Notwithstanding its status as a joint owner of the Common Code,
Seller shall not use (directly or indirectly), any Common Code or any derivative
of the Common Code for the purpose of creating any new product or new feature in
any existing product, including, without limitation, Seller’s dealer management
system, that would perform the functions of an electronic parts catalog or
otherwise compete with the Business, except only to the extent that Common Code
may be used to improve, or as a substitute for, existing electronic parts
catalog functionality used or developed (a) by a Person described in clause (a)
of Section 6.2.2 that purchases all or substantially all of the business of
Seller remaining after Closing or (b) in connection with an Acquired EPC
Business retained by Seller after such Acquired EPC Business is offered to Buyer
as described in clause (b) of Section 6.2.2.

9.

SURVIVAL AND INDEMNIFICATION

9.1          Survival of Representations, Warranties and Covenants. The
respective representations and warranties of Seller and Buyer contained in this
Agreement or in any Other Agreement shall survive the Closing Date, but shall
expire upon the fifth (5th) anniversary of the Closing Date, except that (a)
Seller’s representations in Sections 4.1, 4.2 and 4.7 shall not expire, (b)
Seller’s representations and warranties in Sections 4.10 and 4.12 hereof shall
expire upon the expiration of all statutes of limitation applicable thereto, and
(c) all such representations and warranties shall survive to the limited extent
that they are the subject of an indemnification claim for which a Certificate,
identifying such representations and warranties, has been delivered to the
Indemnifying Party prior to the relevant expiration date and such
representations and warranties shall survive until the indemnification claim is
fully and finally judicially determined or otherwise resolved. The respective
covenants and agreements of Seller and Buyer as of the Closing Date contained in
this Agreement or in any Other Agreement (including, without limitation, the
respective indemnification obligations of Seller and Buyer set forth in
Sections 9.2.1 and 9.2.2 hereof) shall survive the consummation of the
transactions contemplated by this Agreement.

 

 

CLE - 954721.6

- 27 -

Execution Copy

 


--------------------------------------------------------------------------------



 

 

 

9.2

Indemnification.

9.2.1       Seller shall indemnify, defend and hold harmless Buyer, its
Affiliates, and their respective officers, directors, stockholders, employees,
successors and assigns (collectively, “Buyer Indemnified Parties”) from and
against, and pay or reimburse each of them for, any and all demands, claims,
causes of action, damages, losses, liabilities, costs and expenses (including,
without limitation, reasonable fees of attorneys, accountants, and experts,
interest and any penalties) (collectively, “Losses” and individually, a “Loss”),
whether or not resulting from any third party claims or otherwise incurred or
suffered by any such Persons arising out of (a) any breach of any representation
or warranty made by Seller herein or in any Other Agreement; (b) any breach or
non-fulfillment of any covenant or obligation of Seller under this Agreement;
(c) any of the Excluded Liabilities; and (d) without limiting the generality of
any of the foregoing, any claims or allegations of infringement,
misappropriation or similar violation of rights based on or arising from Buyer’s
use of the software “Btrieve” and/or “Decomp” after the Closing.

9.2.2       Buyer shall indemnify, defend and hold harmless Seller, its
Affiliates, and their respective officers, directors, stockholders, employees,
successors and assigns from and against, and pay or reimburse each of them for,
any and all Losses, whether or not resulting from any third party claims or
otherwise incurred or suffered by any such Persons arising out of (a) any breach
of any representation or warranty made by Buyer herein or in any Other
Agreement, (b) any breach or non-fulfillment of any covenant or obligation of
Buyer under this Agreement, and (c) the Assumed Liabilities.

 

9.3

Indemnification Procedure.

9.3.1       Promptly after the party or parties seeking indemnification (each,
an “Indemnified Party”) learns of any event or circumstance, including, without
limitation, any claim by a third party, that may give rise to indemnification
hereunder, the Indemnified Party shall deliver to the party from which
indemnification is sought (the “Indemnifying Party”) a certificate (the
“Certificate”). The Certificate shall: (a) state that the Indemnified Party has
incurred or anticipates that it will incur Losses for which it is entitled to
indemnification pursuant to this Agreement; and (b) specify in reasonable detail
each individual item of Loss, the date such item was incurred or properly
accrued, the basis for any anticipated Loss and the nature of the
misrepresentation, breach of warranty, breach of covenant or claim to which each
such item is related, a description of any third-party claim that may give rise
to a Loss, and the computation of the amount to be indemnified (to the extent an
amount can then be determined). Any failure or delay by the Indemnified Party in
delivering a Certificate to the Indemnifying Party shall not affect the
Indemnified Party’s right to indemnification under this Agreement, except to
only to the extent that the Indemnifying Party is prejudiced by such failure or
delay.

9.3.2       In the event the Indemnifying Party objects to the indemnification
claimed, the Indemnifying Party shall notify the Indemnified Party in writing
sent within ten (10) Business Days of its receipt of the Certificate. The
Indemnifying Party’s notice shall state in reasonable detail the basis for its
objection.

9.3.3       With respect to any third-party claim for which indemnification is
sought, the Indemnifying Party may, at its option, assume the defense of the
Indemnified Party against such claim (including the employment of counsel and
the payment of expenses). Until the Indemnifying Party assumes the defense of
the Indemnified Party against such claim, the Indemnified Party may undertake
the defense, provided that the Indemnified Party may not compromise or settle
such claim without the prior written consent of the Indemnifying Party, which
consent may not be unreasonably withheld, conditioned or delayed; and, if such
Indemnified Party is entitled to indemnification under this Article 9, all legal
or other expenses reasonably incurred by the Indemnified Party until the defense
is assumed by the Indemnifying Party shall be borne by the Indemnifying Party.
Any Indemnified Party shall have the

 

CLE - 954721.6

- 28 -

Execution Copy

 


--------------------------------------------------------------------------------



 

right to select and employ separate counsel in any such action or claim and to
participate in the defense thereof, but the fees and expenses of such counsel
shall not be at the expense of the Indemnifying Party, except (a) to the extent
expressly provided in the immediately preceding sentence, and (b) in the event
any Buyer Indemnified Party is made a party to any litigation or arbitration
with respect to any Assumed Contract and/or any of the litigation or claims
disclosed on Schedule 4.7 and the defenses, counterclaims or third-party claims
of Seller and such Buyer Indemnified Party(ies) are not so aligned that a joint
defense could be made without compromise of counsel’s loyalty to all of its
clients, Seller shall reimburse such Buyer Indemnified Party(ies) for its costs
and expenses to employ separate counsel in any such action or claim. The
Indemnifying Party shall not be liable to indemnify the Indemnified Party for
any settlement or compromise of any such action or claim effected without the
consent of the Indemnifying Party, unless such consent was unreasonably
withheld, conditioned or delayed. After any such claim has been filed or
initiated, each party shall make available to the other and its attorneys,
accountants and experts (subject to confidentiality restrictions or appropriate
protective orders) all pertinent information under its control relating to such
claim, and the parties agree to render to each other such assistance as they may
reasonably require of each other in order to facilitate the proper and adequate
defense of any such claim. If the Indemnifying Party assumes the defense of a
third party claim, (i) no compromise or settlement thereof may be effected by
the Indemnifying Party without the Indemnified Party’s prior written consent
(which consent shall not unreasonably be withheld, conditioned or delayed)
unless (A) there is no finding or admission in the compromise or settlement of
any violation of law by or on behalf of the Indemnified Party, (B) the relief
provided by the compromise or settlement is to be paid or satisfied in full by
the Indemnifying Party, (C) the compromise or settlement includes, as an
unconditional term thereof, the giving by each claimant or plaintiff to the
Indemnified Party a release, in form and substance reasonably satisfactory to
the Indemnified Party, from all liability in respect of such third party claim,
and (D) if Buyer is an Indemnified Party, the compromise or settlement does not
purport to amend, modify or terminate any Assumed Contract, and (ii) the
Indemnified Party shall have no liability with respect to any compromise or
settlement thereof affected without its consent.

9.3.4       To the extent the Indemnified Party is entitled to be paid or
reimbursed its costs and expenses to participate in the defense of any claim for
which it is entitled to be indemnified under this Section 9, the Indemnifying
Party shall pay or reimburse such costs and expenses upon request of the
Indemnified Party from time to time as such costs and expenses are incurred. The
Indemnified Party shall include with its request for payment supporting
documentation, provided, however, that the Indemnified Party shall not be
obligated to disclose any material covered by attorney-client privilege. Within
thirty (30) Business Days after the final determination (by judge or arbitrator,
as the case may be) or settlement of the amount of any claims for Losses to be
indemnified pursuant to this Agreement, the Indemnifying Party shall pay such
determined or settled amount to the Indemnified Party by wire transfer to the
bank account or accounts designated in writing by the Indemnified Party. Buyer
shall also have the right to set-off from any installment of the Purchase Price
and from any other payment due or to become due to Seller under this Agreement
any Loss for which any Buyer Indemnified Party is entitled to be indemnified.

9.3.5       The amount of any Losses incurred by any Indemnified Party shall be
reduced by (x) any amount actually received by such Person with respect to such
claim pursuant to any applicable policy or policies of insurance held by such
Person, except to the extent that such Person shall have assigned such proceeds
to the Indemnifying Party; provided, however, that to the extent that an
Indemnified Party receives any amount under any applicable policy or policies of
insurance after the date such Indemnified Party has actually received full
indemnification payment from an Indemnifying Party, the Indemnified Party shall
promptly tender such amounts to the Indemnifying Party, and (y) the value of any
Tax benefits actually realized by any Indemnified Party as a result of such
Losses; provided, however, that to the extent that an Indemnified Party realizes
such Tax benefits after receiving full payment from the Indemnifying Party, the
Indemnified Party shall promptly pay such amount to the Indemnifying Party.

 

 

CLE - 954721.6

- 29 -

Execution Copy

 


--------------------------------------------------------------------------------



 

 

9.3.6       Except for the prohibitions on Seller pursuing claims against
Buyer’s customers expressly set forth herein, to the extent that the
Indemnifying Party discharges any claim for indemnification hereunder, the
Indemnifying Party shall be subrogated to all rights of the Indemnified Party
against third parties.

10.

DISPUTE RESOLUTION

10.1        Negotiation. Should a dispute arise between the parties relating to
this Agreement, the parties will in good faith attempt to resolve the dispute
between their respective business contacts. Either party may give notice of such
a dispute to the representative of the other party identified in Section 11.9
(Notice), and the business contacts will meet and attempt to resolve the dispute
within ten (10) Business Days following delivery of such notice. Failing
resolution during the period provided in Section 10.1, each party shall proceed
with a hearing by senior executives of Buyer and Seller. Each party shall
appoint a senior executive, and the senior executives shall meet in person
within ten (10) days after the end of manager-level negotiations and in good
faith attempt to resolve the dispute. If the senior executives cannot resolve
the dispute within fifteen (15) Business Days after their initial meeting, the
aggrieved party may take such action as it deems appropriate to commence
arbitration as provided in Section 10.2.

10.2        Arbitration. If the senior executives cannot resolve the dispute by
negotiation, then the dispute shall be resolved by binding arbitration conducted
in accordance with the Commercial Arbitration Rules of the American Arbitration
Association then in effect (as such rules may be modified by the mutual
agreement of the parties and the arbitrator selected). The arbitration shall be
conducted in Chicago, Illinois by a single arbitrator mutually acceptable to the
parties. In the event that the parties cannot agree on a single arbitrator,
Seller shall select an arbitrator, Buyer shall select an arbitrator, and the two
arbitrators together shall select a third arbitrator. All arbitrators selected
shall be from a list proposed by the American Arbitration Association (“AAA”).
If the two arbitrators selected by the parties cannot agree on a third
arbitrator, the third arbitrator shall be appointed by the AAA. All arbitrators
shall be attorneys knowledgeable about software contracts and/or intellectual
property and shall swear an oath of neutrality. The arbitrator(s) may order such
limited “discovery” as the arbitrator(s) determines necessary and appropriate to
facilitate the fair and efficient resolution of the dispute. The decision of the
arbitrator(s) shall be based on the terms of this Agreement and applicable law,
and the arbitrator(s) shall have no authority to award punitive damages.
Judgment on the arbitration award may be entered by any court (state or federal)
having jurisdiction over such award. The parties shall share equally the costs
of the arbitration, including the fees of the arbitrator(s), and each party
shall bear its own attorneys’ fees and related costs and expenses to participate
in the arbitration unless the arbitrator(s) determines that fees and expenses
should be awarded to the prevailing party. In the event the arbitrator(s)
determines that claims asserted are, on the whole, frivolous or lacking
substantial merit, the arbitrator(s) shall award attorneys’ fees and expenses to
the prevailing party. Both the parties and the arbitrator(s) shall keep the fact
of the arbitration, the arbitration proceedings and the arbitration decision in
confidence except only for such disclosure as may be legally required or as may
be necessary to enforce the arbitral award.

10.3        Interim Relief. Either party may seek any interim or preliminary
relief from a court of competent jurisdiction (state or federal) necessary to
protect the rights or property of such party pending completion of any
arbitration. Without limiting the generality of the foregoing, this exception to
arbitration shall apply in the event of an alleged breach of a party’s
confidentiality obligations.

11.

MISCELLANEOUS

11.1        Entire Agreement. This Agreement (including the Exhibits and
Schedules hereto) and the Other Agreements set forth the entire understanding of
the parties hereto with respect to the subject

 

CLE - 954721.6

- 30 -

Execution Copy

 


--------------------------------------------------------------------------------



 

matter hereof. Any prior agreements or undertakings between the parties hereto
regarding the subject matter hereof are merged into and superseded by this
Agreement.

11.2        Successors and Assigns. The terms and conditions of this Agreement
shall inure to the benefit of and be binding upon the respective successors of
the parties hereto; provided, however, that this Agreement may not be assigned
by any of the parties hereto without the prior written consent of the other
parties hereto, except that either party may assign this Agreement without such
written consent of the other party to an Affiliate, to a successor by merger or
to the purchaser of all or substantially all of the business or assets of the
assigning party.

11.3        Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original
and all of which shall constitute the same instrument.

11.4        Headings. The headings of the Articles, Sections and paragraphs of
this Agreement are inserted for convenience only and shall not be deemed to
constitute part of this Agreement or to affect the construction hereof.

11.5        Modification and Waiver. No amendment, modification or alteration of
the terms or provisions of this Agreement shall be binding unless the same shall
be in writing and duly executed by the parties hereto, except that any of the
terms or provisions of this Agreement may be waived in writing at any time by
the party which is entitled to the benefits of such waived terms or provisions.
No waiver of any of the provisions of this Agreement shall be deemed to or shall
constitute a waiver of any other provision hereof (whether or not similar). No
delay on the part of any party hereto in exercising any right, power or
privilege hereunder shall operate as a waiver thereof.

11.6        No Third Party Beneficiary Rights. This Agreement is not intended to
and shall not be construed to give any Person other than the parties signatory
hereto any interest or rights (including, without limitation, any third party
beneficiary rights) with respect to or in connection with any agreement or
provision contained herein or contemplated hereby.

11.7        Sales and Transfer Taxes. Notwithstanding Section 8.4 hereof, Seller
shall be responsible for and shall pay when due all applicable sales and
transfer taxes and fees that may be levied on any party to this Agreement by any
taxing jurisdictions that are directly attributable to the sale, conveyance,
assignment, transfer or delivery of the Assets.

11.8        Expenses. Except as otherwise provided in this Agreement, each of
Seller and Buyer shall pay all costs and expenses incurred by it or on its
behalf in connection with this Agreement and the transactions contemplated
hereby, including, without limiting the generality of the foregoing, fees and
expenses of its own financial consultants, accountants and legal counsel.

11.9        Notices. Any notice, request, instruction or other document to be
given hereunder by any party hereto to any other party shall be in writing and
shall be sufficiently given if delivered in person, sent by telecopier (with a
confirmation copy also sent by overnight delivery or first class mail), sent by
reputable express overnight courier service or sent by registered or certified
mail, return receipt requested, postage prepaid, as follows:

 

 

CLE - 954721.6

- 31 -

Execution Copy

 


--------------------------------------------------------------------------------



 

 

 

If to Buyer, to:

ProQuest Business Solutions Inc.
3900 Kinross Lakes Parkway
Richfield, Ohio 44286
Telecopy: (330) 659-1910
Attention: President

With a copy to:

ProQuest Business Solutions Inc.
3900 Kinross Lakes Parkway
Richfield, Ohio 44286
Telecopy: (330) 659-2772
Attention: Vice President and General Counsel

If to Seller, to:

Dealer Computer Services, Inc.
6700 Hollister
Houston, Texas 77040
Telecopy: (713) 718-1442
Attention: VP Manufacturer Integration

With a copy to:

Dealer Computer Services, Inc.
6700 Hollister
Houston, Texas 77040
Telecopy: (713) 718-1474
Attention: Legal Department

 

or at such other address for a party as shall be specified by like notice. Any
notice which is delivered personally in the manner provided herein shall be
deemed to have been duly given to the party to whom it is directed upon actual
receipt by such party (or its agent for notices hereunder). Any notice which is
telecopied in the manner provided herein or sent by registered mail shall be
presumed to have been duly given to the party to whom it is directed upon
confirmation of such telecopy or signed receipt of such mail. Any notice which
is sent by reputable express overnight courier service in the manner provided
herein shall be presumed to have been duly given to the party to which it is
addressed at the close of business on the next day after the day it is deposited
with such courier service.

11.10      Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Ohio without regard to the
principles of conflict of laws that would cause the law of any other
jurisdiction to be applied.

11.11      Publicity. Except as otherwise required by applicable laws or
regulations, neither Seller nor Buyer shall issue any press release or make any
other public statement relating to or connected with or arising out of this
Agreement or the matters contemplated hereby without obtaining the prior
approval of the other party to the contents and the manner of presentation and
publication thereof.

11.12      Severability. If any provision of this Agreement is invalid, illegal
or incapable of being enforced by any rule of law or public policy, all other
provisions of this Agreement shall nevertheless remain in full force and effect
so long as the economic and legal substance of the transaction contemplated
hereby are not affected in any manner adverse to any party. Upon such
determination that any provision is invalid, illegal or incapable of being
enforced, the parties hereto shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner to the end that the transactions contemplated
hereby are fulfilled.

 

 

CLE - 954721.6

- 32 -

Execution Copy

 


--------------------------------------------------------------------------------



 

 

 

11.13

Confidentiality.

11.13.1  Except as otherwise required by applicable laws or regulations or
otherwise provided by the terms of this Agreement, Seller and Buyer agree to,
and to cause their respective Affiliates, officers, directors and employees to,
keep confidential all non-public information of the other or the Business except
information which (a) becomes known to the other from a source which is not
obligated to keep such information confidential or (b) becomes generally
available to the public. Without limiting the generality of this provision,
Seller expressly acknowledges and agrees that all information received by Seller
from any source in connection with the services provided by Seller to CPD
Customers pursuant to Section 6.5 shall be confidential information of Buyer
subject to the restrictions of this Section 11.13. In addition, the parties
agree to keep confidential the terms of this Agreement except (x) to the extent
necessary to comply with any legal requirement, including, without limitations,
any disclosures required to be made to any regulatory authority, (y) to
prospective purchasers of the business or assets of the disclosing party
provided that the disclosing party requires any such prospective purchaser to
maintain the confidentiality of this Agreement, and (z) to the extent necessary
or useful for the disclosing party to enforce the Agreement.

11.13.2  Buyer acknowledges that one form of CPD Customer Contract (some of
which Buyer is assuming under this Agreement) contains terms, provisions, and
pricing related to Seller’s Non-CPD Products (specifically, Seller’s dealer
management system products and services). Buyer agrees to keep any and all
information learned by Buyer as a result of this transaction that relates only
to Seller’s Non-CPD Products, including pricing and contract terms, confidential
pursuant to this Section 11.13. Further, Buyer acknowledges that Seller is in
litigation (as disclosed on Schedule 4.7) with several Dealers regarding certain
CPD Customer Contracts. Buyer agrees that Buyer will not voluntarily communicate
with any counsel (or representative or agent of such counsel) opposing Seller in
any such litigation, or any future litigation in which Seller may be involved
regarding any CPD Customer Contract, any information learned by Buyer regarding
the CPD Product or the Business, except to the extent Buyer is compelled to do
so by law or order of any court or other authority with jurisdiction over the
litigation in which the information is sought. If Buyer, or any representative
of Buyer, is requested or required (by deposition, interrogatory, request for
documents, subpoena, civil investigative demand or similar process or by law) to
disclose any such information, then Buyer shall provide Seller with prompt
written notice of such request or requirement and shall reasonably cooperate
with Seller so that Seller may seek a protective order or other appropriate
remedy, or if Seller so elects, waive compliance with the terms of this Section
with respect to such disclosure. If such protective order or other remedy is not
obtained, or if Seller waives compliance with the terms of this Section with
respect to such disclosure, Buyer shall disclose only that portion of the
information that is legally required to be disclosed and shall exercise all
reasonable efforts to obtain assurance that confidential treatment will be
accorded the information so disclosed.

11.13.3  The foregoing confidentiality restrictions of this Section 11.13 shall
not, however, restrict Buyer’s use or disclosure of any information comprising
part of the Assets purchased by Buyer pursuant to this Agreement; provided,
however, that Buyer shall not disclose any such information to opposing counsel
or to a representative of opposing counsel involved in any litigation with
Seller disclosed on Schedule 4.7 to this Agreement without the prior written
consent of Seller, unless such disclosure is required by law or order of any
authority with jurisdiction over the litigation, in which case, Buyer shall
provide Seller with notice prior to disclosure but Buyer shall not be prohibited
by this Section from complying with any legal requirement.

11.13.4  In the event of any breach of this provision, the non-breaching party
shall be entitled to injunctive or other equitable relief to protect its
interest from irreparable harm, and such relief shall be in addition to, not in
lieu of, any remedies otherwise available to the non-breaching party.

 

 

CLE - 954721.6

- 33 -

Execution Copy

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, each of the parties has caused this Agreement to be duly
executed on its behalf as of the date first above written.

BUYER:

 

ProQuest Business Solutions Inc.

 

 

By:        

 

Name:    

 

Title:      

 

SELLER:

 

Dealer Computer Services, Inc.

 

 

By:        

 

Name:    

 

Title:      

 

 

 

CLE - 954721.6

- 34 -

Execution Copy

 


--------------------------------------------------------------------------------



 

 

LIST OF SCHEDULES

Schedule 2.1(a)

Computer Equipment Used for Publishing

Schedule 2.1(e)

Transferred Trade Names and Marks

Schedule 2.2(h)

Excluded Contracts

Schedule 2.5

Contract Consents

Schedule 3.2

Installment Payment Report Form

Schedule 4.3

Transaction Consents

Schedule 4.4

Warranties

Schedule 4.5

Encumbrances

Schedule 4.6

Assignment of Assumed Contracts; Form of CPD Customer Contracts

Schedule 4.7

Litigation

Schedule 4.9.1

Owned Software and Document; Publishing Technology

Schedule 4.9.2

Copyright Registrations and Patents

Schedule 4.9.3

Trademarks

Schedule 4.9.4

Software Agreements

Schedule 4.9.6

Infringement Claims

Schedule 4.9.7

Licensed Software and Data

Schedule 4.9.11

Licenses Granted by Seller

Schedule 4.10

Compliance with Laws

Schedule 4.12

Customers

Schedule 4.14

Affiliates

Schedule 4.16

Sufficiency of Assets

Schedule 6.3

Transition Services; Publishing Transition

Schedule 8.9

Common Code

 

 

 

 

CLE - 954721.6

Execution Copy

 

 

 